 In the- Matter of ILLINOIS ELECTRIC PORCELAIN COMPANYandILLI-NOIS ELECTRIC PORCELAIN WORKERS OF MACOMB, FEDERAL LABORUNION No. 21787, AFFILIATED WITH THE AMERICAN FEDERATION OFLABORCases Nos. C-1312 and R-1333.-Decided April 19, 1941Jurisdiction:electric porcelain products manufacturing industry.Unfair Labor Practices-In General:employer responsible for acts of its foreman in questioning anemployee concerning the union, notwithstanding foreman's explanation thatno one had instructed him to engage in such activities, had not told anyoneabout it, and had spoken to the employee as a friend.Interference,Rest? anit, and Coercion:anti-union statements ; questioning em-ployees, as to membership in the union; urging and warning employees notto join or remain members of the union; attacking the union: disparagingunion's claims and questioning its purposes through the speech of its presi-dent; discreditin; the leadership of the union; attempts of its supervisoryofficials to secure the withdrawal of employees from the union : surveillanceof union meetingNotices posted by employer to the effect that all grievances of employeesmust be submitted to grievance committee of employer-dominated labororganizationwhich had been granted exclusive recognition by the em-ployer, contravened the express terms of Section 9 (a) and also consti-tuted support to the labor organization in violation of Section 8 (2) aswell as interference with and restraint upon the rights of employees inviolation of Section 8 (1)Placing limitation upon representatives of the employees with whom theemployer will confer by requiring that such representatives must them-selves be employees constitutes interference with the rights of employeesguaranteed in the Act.Company-Dominated Liniori.:formation of, following appearance of outside or-ganization and attempt of outside organization to bargain-approval of, sig-nified in president's speech ; aiding and permitting active solicitation duringworking hours and continuing such activity even atter inside union wasgranted recognition and posting of notices prohibiting such activities-supportto : granting preference in work to members of-interference : anti-union state-ments ; interrogation concerning union membership ; inducing employees toforego outside union ; threatened shut-down should outside union be successfulin organizing plant-discrimination- discharging nearly all officers of outsideunion and many of its members-indicia : hasty recognition of, notwithstandingclaim of outside union that it represented a majority and its request for anelection to be held- under the Board's supervision , consummation of agreementwithout any negotiations preceding its executionDiseriminatioi:lay-offsmotivated by employees' union affiliation and in onecase because of close relationship to active and known members of union31 N. L. R. B., No 20101 102DECISIONSOF NATIONALLABOR RELATIONS BOARDlikewise laid off, rather than alleged lack of work ; discharge of one employeepreviously discriminatorily laid 'off because of his union affiliation rather thanthe alleged infraction of a rule ; discharge because of employee's union affili-ation and not because lie had deliberately wasted usable material,as allegedby the employer ; alleged lay-off or discharge of six employees, dismissed.Testifying Under the Act:lay-off because employee gave testimony under theAct.Remedial Orders:disestablishment of company-dominated union; abrogationof contract ; reinstatement of employees discharged ; employees laid off whowere reinstated awarded back pay from date of discrimination to date ofreinstatement ; employee was discriminatorily laid off, reinstated, and subse-'quently discriminatorily discharged, awarded back pay from date of lay-off to date of reinstatement and from date of discharge to date of offer ofreinstatement, employee who was discriminatorily discharged awarded backpay from date of discharge to date of offer of reinstatement.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; election necessary, to be held at such timeas the Board shall in the future direct.Existence of question concerning representation not precluded by reasonof the fact that the employer has declined to meet with the petitioningunion on the ground that the employer had entered into a contract withanother union found to be employer-dominated.Unit Appropriate for Collective Bargaining:all employees, excluding officers,office employees, clerical employees, superintendents, foremen, assistant fore-men, watchmen, and salesmen ; no controversy as to.Mr. Jack G. Evans,for the Board;'Gumbart & Grigsby,byMr. E. D. GrigsbyofMacomb, Ill., andMiller, Elliott cPeWestervelt,byMr. Donald G. Besteof Peoria, III.-;for the respondent.Mr. Fred Olds,of East St. Louis, Ill., andMr. Daniel D. Carmell,ofChicago, Ill., for the Union.Mr. Roswell O'Harra,of Macomb, Ill., for the Association.Mr. Louis CokinandMr. David H. Karasick,of- counsel to theBoard.DECISIONANDORDERSTATEMENT OF THE CASEOn Nprvepnber 12, 1938, Illinois Electric PorcelainWorkers ofMacomb, Federal' Labor Union No. 21787, herein called the Union,filed with the Regional Director for the Thirteenth Region (Chicago,Tllinois) charges, and on December 6, 1938, January 27, 1939, and,February 19, 1939, amended charges,' alleging that Illinois ElectricPorcelain Company, Macomb, Illinois, herein called the respondent,IFurther amended charges were filed after the commencement of the hearing as noted'below. ILLINOIS ELECTRIC PORCELAINCOMPANY103had engaged in and was engaging in unfair labor practices affectingcommerce within-the meaning of Section 8 (1), (2), and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.2On November 12, 1938, the Union filed a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of the respondent and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theAct.On February 1, 1939, the National Labor -Relations Board, hereincalled%the Board, acting pursuant to Section 9 (c) of the Act and Ar-ticle III, Section 3 and Section 10 (c) (2), and Article II, Section 37(b), of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice, and further ordered, for the purpose of hearing 'and allother purposes, that the complaint case and the representation case beconsolidated and that one record of the hearing be made..Thereafter, upon the charges and amended charges filed, the Board,by the Regional Director for the Thirteenth Region, issued its com-plaint dated February 19, 1939, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1), (2), and (3) and Section2 (6) and (7) of the Act. Copies of the complaint and petition, ac-companied by notices of hearing thereon, were duly served, upon therespondent, the Union, and Electric Porcelain Workers Association ofMacomb, Illinois, herein called the Association.With respect to the unfair labor practices, the complaint alleged insubstance that : (1) the respondent fostered, dominated, and interferedwith the formation and administration of the Association, and contrib-uted financial and other support thereto; (2) the respondent discrimi-natorily laid off or discharged 11 named employees 3 on various datesbetween October 17, 1938, and January 4, 1939, and failed or refusedto reinstate 2 of the employees4 so laid off or discharged; and (3)from on or about March 24, 1937, down to and including the date ofthe issuance of the complaint, the respondent urged or warned itsemployees to refrain from joining or retaining membership in theUnion, endeavored to discredit the Union and its leaders, spied uponmeetings of its employees, and by the foregoing and other acts inter-2The original charge and the second amended charge each contained allegations that therespondent had also committed unfair labor practices within the meaning of Section 8 (5)of the Act.However,the third amended charge and the complaint,which was basedthereon, omitted allegations of a violation of Section 8 (5).3Dalton Purdy, Wayne Morris, John Gates, Nell Olson, Herschel Jones, Kerman Kepler,Mary Harding, Nida Purdy,Benny Bartlett,Sarah Aemmer,and Max Olson.*Herschel Jones and John Gates. 104DECISIONS OF NATIONAL LABOR RELATIONS'-BOARDfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.On February 24, 1939, the respondent filed an answer to -the com-plaint which denied the allegations of unfair labor practices and con-tained affirmative allegations with respect to the unfair labor practicescharged in the complaint.5-Pursuant, to notice, a hearing was held from March 9 to 29, 1939, atMacomb, Illinois, before Madison Hill, the Trial Examiner duly desig-nated by the Board.The Board, the respondent, the Union, and theAssociation were represented, by counsel or by their representatives;-all_ participated in the hearingsFull opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues-was afforded all parties.On March 15 and on March 22, 1939, during the course of the. hear-ing, the Union filed with the Regional Director a fourth amendedcharge and a fifth amended charge, alleging, respectively, the dis-charge of Fred Teel oli March 8, 1939, because he had joined andassisted the Union, and the discharge of'Gaillard Pendell on March 20,1939, for the same reason and for the additional reason that he hadgiven testimony under the Act.On March 22, 1939, the Board, by itsattorney in the case, issued an amended complaint against the respond-ent alleging that it had engaged in unfair labor practices within themeaning of Section 8 (1), (2), (3), and (4) and Section 2 (6) and (7)of the Act.The amended complaint, in addition to the allegationscontained in the original complaint, incorporated the averments con-tained in the fourth and fifth amended charges with respect to the dis-charge of Fred Teel and of Gaillard Pendell.The respondent, by itscounsel, waived statutory notice, and on March 31, 1939, filed itsanswer to the amended complaint which denied the. allegations ofunfair labor practices and incorporated by reference the affirmativeallegations set forth in its original answer.Prior to, at the beginning, and at the close of the hearing, counselfor the respondent moved to dismiss the complaint and the amendedcomplaint on various grounds.7The motions were denied.CounselSeefootnote8, infra.sA representative of theAssociationwas present during the hearing but did not take anypart therein or move to intervene.The Association appeared by counselin therepresenta-tion case and introduced evidence relativeto its formationand recognitionT Prior to the bearing,the respondent filed a R ritten motion to dismiss, assigning asgroundstherefor,the following,(1) that the thirdamended charge,upon whichthe com-plaint was based,was insufficient and incapable of supportingthe complaint ; (2) that it didnot contain a clear and concise statementof all the facts constituting the alleged unfairlabor practices and failed to state the names of the individuals involved and the time andplace of events alleged to have occurred;(3) that it failed to name the officers and agentsof the respondent who were alleged to have committed certain acts;(4) that a fatal vari-ance existedbetween thethird amended charge and the complaint because the thirdamended charged averred that the employees named therein had been discharged while 'thecomplaint alleged that these employees had been laid off or discharged;(5) that the third ILLINOIS ELECTRIC PORCELAINCOMPANY105for the Board moved to strike the affirmative pleadings in the respond-ent's answer and amended answer, and at the close of the hearing alsomoved to amend the pleadings to conform to the proof.Both motionswere granted.'After the hearing, the respondent filed a brief with the TrialExaminer.On June 14, 1939, the Trial Examiner issued his Inter-amended charge failed clearly and concisely to state the facts constituting the alleged domi-nation and interference,and support of the Association by the respondent;(6) that thethird amended charge failed to name the individuals involved or the facts constituting analleged agreement whereby the respondent granted a prefernce to members of the Associa-tion with respect to hours and working conditions;(7) that the third amended chargefailed to state the names of the individuals involved,the time and place of occurrence, andthe facts constituting allegations that the respondent had spied upon meetings of employeesand had questioned and warned employees concerning their membership and activities inthe Union,(8) that the third amended charge was not properly subscribed and sworn to ;(9) that by reasons of the foregoing objections,the third amended charge and the complaintwere fatally insufficient and defective;(10) that the third amended charge and the com-plaint were so vague,indefinite,insufficient,and unlawful that it was impossible for therespondent adequately to investigate the charges and prepare its defense;(11) that therepresentation proceeding and the complaint proceeding ought not to be consolidated, thatthe Board had no jurisdiction or authority either to conduct an investigation in the repre-sentation proceeding or to certify the representatives designated by the employees as theirbargaining agent; and (12)that the petition for investigation and certification of repre-sentatives was apparently executed in blank and before the date thereof,that it was notproperly subscribed and sworn to, and that it was otherwise insufficient,indefinite,irregular,and unlawful.In addition to its written motion, counsel for respondent at the commencement of thehearing and before any witnesses had been called or evidence adduced, orally-moved to dis-miss the complaint and, among other things,made the following statement in supportthereof :...the Respondent has reason to believe and does believe that the individuals consti-tuting the National Labor Relations Board are prejudiced against all employers andagainst this Employer,and in favor of all labor unions and in favorof thelabor unionfiling the charge here;that the feelings and prejudices of said members of the NationalLabor Relations Board are such that a fair and impartial hearing cannot be had bythe Respondent in this proceeding.We further show that Respondent has been informed and verily believes that per-jured testimony is' to be offered against it and that it will offer substantial and directevidence as to the untruth of such perjured and untrue evidence,but that it has reasonto believe and does believe that the National Labor Relations Board will credit andbelieve and base its findings on testimony adverse to this Respondent,and not other-wise,and will discredit and disbelieve all evidence in favor of this Respondent wherea conflict exists, and that if findings are made by the Board on such perjured anduntrue evidence Respondent has no relief before any court under the provisions of thelaw...-We have carefully considered the foregoing matters alleged by the respondent and findthat they are without substance.We expressly affirm the rulings of the Trial Examinerdenying the respondent'smotion to dismiss.8The Trial Examiner granted the motion of counsel for the Board to strike all but one ofthe affirmative defenses set forth in the respondent's answer and later granted a similarmotion with respect to the amended answer.An allegation that the respondent"has manyother and varied defenses not specifically herein set forth the nature of which will be shownat the trial of the cause herein"was permitted to remain on the theory that the respondentthereby indicated its intention not to be limited by the specific defenses recited in itsanswer,although the Trial Examiner stated that he did not believe the respondent -would beso limited in any event.The allegations striken were as follows:(1) that in addition to thepersons named in the complaint the respondent laid off many other employees on or aboutthe same dates,that it did not know whether the employees laid off were members of theUnion but believed that many of them were not union members and some of them were orbecame members of the Association;(2) that the respondent did not know and had nomeans of knowing who were members of the Union;(3) that the investigation of the Boardwith respect to the matters alleged in the charges was conducted in a manner which was 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report, copies of which were duly served- upon all parties.The Trial Examiner found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (2), (3), and (4) and Section 2 (6)and (7) of the Act. He recommended that the respondent ceaseand desist from such practices and that it withdraw recognitionfrom and completely disestablish the Association as a bargainingrepresentative of any of its employees, offer reinstatement with backpay to Fred Teel and John Gates, make whole Dalton Purdy, WayneMorris, Kerman Kepler, and Nida Purdy for any losses of pay theymay have-suffered by reason of the respondent's discriminationagainst them,9 and take certain other remedial action.He furtherrecommended that the complaint, as amended, be dismissed in so faras it alleged that the respondent had discriminated against NellOlson, Mary Harding, Sarah Aemmer, Max Olson, Benny Bartlett,and Herschel Jones.On June 26, and July 12, 1939, the respondent and the Union,respectively, filed exceptions to the Intermediate Report. - On June26, 1939, the respondent requested oral argument before the Board.Subsequently all parties waived their right to appear before theBoard for the purpose of oral argument.On July 24 and 25, therespondent and the Union, respectively, filed briefs in support oftheir exceptions.During the course of the hearing, the Trial Examiner made nu-merous rulings on motions and on objections to the admission ofevidence.The Board has reviewed all the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.In its exceptions, and in its brief filed insupport thereof, the respondent contends, -among other things, thatitwas prejudiced by conduct of the Trial Examiner at the hearing,unfair to the respondent and partial to the Union;(4) that the respondent had offered andwas ready and willing to settle the charges in a manner it believed to be fair and proper ;and (5)that, by virtue of the rules of the American Federation of Labor, the Union had nojurisdiction to organize in plants of the type operated by the respondent.The Trial Examiner granted the motion to strike the first'and second allegations on theground that, while relevant to the issues,both allegations were already included in theanswer and further statement of them was therefore superfluous.The motion to strike thethird, fourth,and fifth allegations was granted on the ground that they were not relevantto the issues involved.The respondent was not prejudiced by the ruling of the Trial Exam-iner in granting the'motion to strike.-Not only was the respondent assured sufficient lati-tude in the presentation of its case by retention of the broad averment that it had "manyother and varied defenses,"but it introduced evidence bearing upon the first and secondallegations listed in its affirmative defense and specifically argued its position with respectto these allegations both in its brief filed with the Trial Examiner and its brief filed withthe Board.118 The Trial Examiner also found that the discharge of Gaillard Pendell on March 20,1939, constituted a violation of Section 8 (3) and 8 (4).Pendell was offered reinstatement-on March 23,1939, and returned to work on the following day. ILLINOIS ELECTRIC PORCELAIN COMPANY107that the respondent was deprived of its right to give testimony, and,in general, was denied due process of law and its right to a fairand impartial hearing.We have examined and reviewed the recordin the light of the respondent's contention and have specificallydirected our attention to those instances at the hearing cited by therespondent in support of its position.Our examination disclosesthat on occasion during the hearing the Trial Examiner was un-dignified in his manner, of response to counsel. Such conduct isunbecoming, a hearing officer and would merit serious reprimand,were the officer still in the Board's employ.After careful analysisand consideration of the record, we are, however, convinced thatsuch conduct on the part of the Trial Examiner did not prejudicethe respondent nor deprive it of a_ fair hearing with opportunity topresent relevant evidence and properly to save its exceptions to alladverse rulings.10The Board has considered the respondent's and the Union's excep-tions to the Intermediate"Report, and their briefs in support thereof,and, in so far as the exceptions are inconsistent with the findings,conclusions, and order set forth below, finds them to be without merit. -Upon the entire record in the case, the Board makes the following:FINDINGSOF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, an Illinois corporation, owns and operates a plantatMacomb, Illinois, where it is engaged in 'the business of designing,manufacturing, selling, and distributing electric porcelain products.The principal raw materials used by the respondent are clay, spar,flint, and fuel. In 1938 the respondent expended approximately$51,000 for the purchase of raw materials, 30 per cent of which wasshipped to it from points outside the State of Illinois.During thesame year, the respondent sold products valued at approximately$362,000, of which amount approximately 70 per cent was derivedfrom sales requiring shipments to points outside the State of Illinois.The respondent employs approximately 165 employees:10Moreover,we have also consideredthe fact thatthe Trial Examiner was harassed bythe respondent's counsel whose conduct was clearly contumacious.Illustrative of the con-duct to which we refer in this respect was the statement made by counsel for the respond-ent at the commencement of the hearing,as set forth above (see footnote 7;supra),whichIn itself was contemptuous and would have justifiedthe TrialExaminer in issuing an orderbarring such counsel from further participation in the hearing.Article II,Section 31, ofNational Labor Relations Board Rules and Regulations-Series I, as amended ; seeMatterofWeirton Steel CompanyandSteelWorkers Organizing Committee,8 N. L. R. B. 581.The Trial Examiner,however, neither issued such an order nor reprimandedcounsel for theimpropriety of his remarks. _ 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATIONS INVOLVEDElectric PorcelainWorkers of Macomb, Federal, Labor Union No.21787, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the respondent.Electric PorcelainWorkers' Association of Macomb, Illinois, is anunaffiliated labor organization, admitting to membership employeesof the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionPrior to the year 1938 there had been no labor organization in therespondent's plant.As hereafter noted, the Union began its organi-zational drive early in October 1938 and later in the same month theAssociation was formedDuring the prior year, the National Broth-erhood of Operative Potters, herein called the Brotherhood, had at-tempted unsuccessfully to organize the respondent's employees.TheBrotherhood held a meeting in the latter part of March 1937, andinvited a number of the employees to attend. Ivan Hughbanks, anemployee, testified that Frank Rigg, superintendent of the respondent,requested him to attend the meeting and notified him that he wouldbe accompanied by Ernest Johnson, a foreman in the plant; and thatwhen Hughbanks told Rigg on the following morning that the meet-'ing "didn't amount to nothing," Rigg I eplied, "Well, I think itamounted to a whole lot."Hughbanks further testified that onDecember 9, and again on December 10, 1938, Frank Rigg asked himto sign an affidavit stating that Rigg did not send Hughbanks to themeeting of the Brotherhood.ChristAemmer, an employee whoworked in Foreman Johnson's department, testified that one of theemployees in the department had given his invitation to attend themeeting of the Brotherhood to Johnson, and that during the after-noon Johnson told Aemmer, "I got an invitation to go up to theunion meeting tonight, and I am going to get an earful."Aemmerfurther stated, that on the day following the meeting Johnson said,"You sure are a good one. That friend Quinn of yours was at theunion meeting.They ought to ride that son-of-a-bitch out of townon a rail."Quinn was an organizer for the American Federation ofLabor.Kerman Kepler, an employee, testified that on the day fol-lowing the meeting Foreman Johnson asked Kepler why lie had notattended, and that Johnson stated, "I was there and got plenty onthe sons-of-bitches."Frank Rigg denied that he asked Hughbanks to attend the meetingof the Union ; he did not, however, deny that on the following morn- ILLINOIS ELECTRIC PORCELAIN COMPANY109ing he had made the statement attributed to him by Hughbanks, nordid he deny the incident with respect to the affidavit.ForemanJohnson admitted that he went to the meeting with Ivan Hughbanks,but declared that he spoke to no one before going, and stated that hedid not recall telling Christ Aemmer that he was going to, "get anearful."Johnson did not deny Aemmer's testimony with respect to-Quinn,,nor did he deny that he had made the statement as testifiedby Kepler.In view of the inconclusive character of the denials of Rigg andJohnson, the corroborative nature of the testimony of Hughbanks,Aemmer, and Kepler, which is in substantial agreement, and the factthat the record is replete with instances of similar statements andconduct of Rigg and Johnson, some of which are noted hereafter,we accept as true the testimony of Hughbanks, Aemmer, and Kepleras above related.Sarah Aemmer," an employee who first began to work for the re-spondent in 1918, testified" that at about the time of the meetingof the Brotherhood in March 1937, Superintendent Rigg came to herand said he understood that an employee named Heaton had made aremark about the A. F. of L. coming in the plant, and that Riggdeclared :If you hear anyone talking about the union or agitating, youcome to me and let me know, and we will let them go right away.We don't want anything like that in our plant.Rigg denied having made this statement.We do not accept Rigg'sdenial as credible.We find, as did the Trial Examiner who saw andheard the witnesses, that Frank Rigg made the statement attributedto him by Sarah Aemmer.In August 1938, Kerman Kepler was reading a newspaper pub-'lished by the Brotherhood when Johnson came over and stated, "Ifold man Kettron gets hold of this, it will be too bad for you." John-son did not expressly deny this testimony, but declared that he didnot recall having made such a statement. In view of other conductattributed to Johnson and undenied by him, we credit Kepler's testi-mony, as did the Trial Examiner.In December 1937 Dalton Purdy, an employee who at the timewas an assistant foreman but later, resigned that position and waselected president-when the Union was organized, engaged in a discus-sion with other employees concerning the poor condition of the re-spondent's business, and suggested that a union label on therespondent's products might be helpful.Albert Pendell, Purdy's"Variously designated in the pleadings,exhibits,and Intermediate Report as Sara KeplerAmmers, Sara Keppler Aemmers,Sara Ammers, and Sara Aemer. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDforeman at the time, heard of this conversation which he reported toSuperintendent Rigg.Upon Rigg's instructions, Pendell told Purdythat he should refrain from mentioning union stamps if he wantedto work in the plant.Rigg testified that he'had instructed Pendellto tell Purdy that "he should not be talking like that" inasmuch as-Purdy was an assistant foreman.However, it is clear that neitherRigg in giving these instructions nor Pendell in executing them,assigned as a reason therefor the supervisory position of Purdy.In October 1938, shortly after some of the employees joined theUnion, they were questioned about their union activities by variousmembers of the respondent's supervisory staff.On October 15, 1938,_Rigg confronted Dalton Purdy, president of the Union, and said, "Ihear you boys are trying to organize."Purdy replied that he knewnothing about it.Rigg stated, "I hear you,and Morris are the in-stigators of this thing."Purdy declared that he had heard some talkabout trying to organize, but that he did not think it could be done atthe plant.Rigg said, "It wouldn't do you any good.You wouldjust be out a lot of dues.The Old Man has spent out $25,000.00 nowto try and keep things going."Rigg admitted that he had heardrumors that the A. F. of L. was organizing in the plant and thathe asked Purdy about it because he had heard that Purdy wasone of the instigators of the Union.We find that this conversationoccurred as Purdy testified.Harold Taylor joined the Union and was elected correspondingsecretary on October 10, 1938.Benny Bartlett also joined the Unionand was elected vice president on the same day. Taylor testifiedthat on October 15, while he was standing in the plant during work-ing hours with Benny Bartlett, Superintendent Rigg approachedthe two men and said, "I hear that you are up to your neck and earsin this union business."Taylor's testimony was corroborated byBartlett and was not denied by Rigg..Taylor further testified that on November 3 Rigg came to himand asked, "What is this I hear you telling about the A. F. of L.being recognized?"; that Taylor replied he_ had not said anything,but that he had heard it; and that Rigg "told-me to keep my mouthshut or something would happen."Rigg testified that Taylor wasspreading word in the plant that Henry Kettron, vice president ofthe respondent, had recognized the A. F. of L., and that'Rigg merelytold Taylor that if he was going to say anything around the planthe ought to tell the truth.Rigg's version of this statement is notconvincing, particularly when viewed against the background of hismanifest hostility toward the Union as indicated in the record andin part as related above.We accept as true the statement madeby Rigg as attributed to him by Taylor. ILLINOIS ELECTRICPORCELAIN COMPANY111Early in October 1938,' according to the undisputed testimony ofCarl Wickline, a kiln burner in the plant, Superintendent Rigg askedhim if the Union had asked to-sign him up.When Wickline repliedthat ita had not, Rigg said, "Well it seemed to me like they had beento everybody else."Nor were Rigg and Johnson the only members of the respondent'ssupervisory staff who evinced an interest in the formation of theUnion and the persons responsible for it.Three or four days afterCharles Croxton, an employee in the tube and casting department,joined the Union on October 10, 1938, he was questioned by hisforeman,FrancisHollenback.Hollenback asked Croxton if heknew anything about the Union, what had started it, and if he knewany of the reasons; he also told Croxton that no one would be firedbecause of it.Hollenback admitted this conversation, but explainedthat no one had instructed him to question Croxton, that he told noone about it, and that he had spoken to Croxton merely as a friend.Accepting Hollenback's explanation as true, neither his friendlinesswith Croxton nor his absence of specific authority to interrogatean employee about union activities provides sufficient ground forrelieving the respondent of responsibility for his acts.Seeminglyinnocuous in itself, Foreman Hollenback's interrogation of Croxtonbecomes significant when considered in relation to the efforts ofRigg and Johnson to discover the union affiliations of the employeesand the degree of their success in organizing.On November 14, 1938, 5 days after the respondent granted ex-clusive recognition to the Association which we hereafter find tohave been dominated by the respondent'12 Charles W. Kettron, Sr.,president of the respondent, spoke to the employees in the plant.The address was delivered at the request of Tom Ebey, president ofthe ,Association.Kettron, Sr., held in his hand one of the circularswhich had been distributed by the Union to the employees.Hisremarks were directed to the statements contained in this circular.Among other things, he said the following :Of course, you all know why we are here today, just to talkover.our own problems, that is all there is to it.We have hadhere in the city, for the last few months, a representative ofthe American Federation of Labor, who is trying to organize thepeople of this plant. I don't want to question your right fora moment to join that union, if you want to, that is your privi-lege.It is your privilege to join a union or not join one.Youdon't have to do either one.When this Company started business, one of the fundamentalrules laid down by the Board of Directors and stockholders12 SeeSection IllB, infra.i 112IDECISIONS OF NATIONAL LABOR RELATIONS BOARDwas that labor should have a square deal'. I will defy any manto say you have not had it. I don't care who he is.We havegone along here for 28 years together.There has not been atime in that 28 years that you people have not had the privilegeof appointing a committee to come in the office and talk thingsover.If you have not done so, it is your own fault.You havethat privilege today, organized or not organized.First, I want to give my' attention pretty fully to this literaturethey have left with you.The one thing I want to talk -aboutisyour rights as my employees.No one questions the rightsin here.You have always had them. I brought these rightsto them [sic] when I started to organize my company.First, "have you not a right to a job?" I don't know. It ispretty hard to get them these days. I don't know where toset up a law to say a man had a right to a job. I want to saythis: any man who has a job in this Company has a right tothat job just as long as he treats his job right.Do you under-stand me? I think I have got something there.You have aright to your job just as long as you treat the job right."Have you not a right to know what profits your company ismaking?" I don't know whether you have a legal right or not,but I will say to' these people here you have a right to know whatthis company is making any time you want to send a committeeto the office to find out.And "Who is getting them?". I don'tthink you have a right to know who is getting them. I havenot the right to tell you because that is the private business ofthe stockholders of this company.The dividends they receiveis their own business.The stockholders in this crowd can tellyou any time they want to what they receive. If you want tosend a committee to the office, I will tell you what dividendswere declared, but can't tell you who, they went to. I think Iwould get fired if I did, and, believe me, they have got a rightto fire me, just as much as you."You have seen wages reduced until you cannot live on -them."That was and is, a lie.Wages have not been reduced as ageneral thing.There may be some instances where they, havebeen reduced some, but they have not been reduced in thiscompany.Just a little more on that. 40 cents an hour is theunion scale in the Porcelain Industry and you are getting it.Could they do more for you? Possibly they could. . I don'tknow. I know one thing, they could come in here and raisehell.` ILLINOIS ELECTRIC PORCELAIN COMPANY113"Collective Bargaining."Has there ever been a time that theemployees of this Company did not have collective bargaining?Some of the later employees, maybe you who have gone to workmore recently, don't know, but any of them working here 12 or15 years, they know you have always had the privilege.You arewelcome to send a committee to the office at any time to talk mat-ters over."Cooperation between company and employees." I wish wehad more of it. I hope that your Association that has been organ-ized and recognized will see that we do have more cooperationamong the employees. I will state a fact. The other day therecome a lot of bushings through the plant on this floor, as beau-tiful ware as I ever saw in my life, but, on account of the workdone in one department of this factory, those bushings wereruined.That could have been prevented. I used to work in apottery.I took pride in my work and the man that made thosebushings took pride in his work. If I had made my stoneware -right and it had been spoiled on account of work in another de,partment, I would have beat the superintendent to it in dealingwith the people who spoiled it. This is cooperation.When youdo your work right, see that somebody else don't-spoil it beforeit gets to the warehouse.Help the superintendent.He is busy,has all he can do.My time is up, but if you want to listen, I will talk some more.Now, the question of the union stamp. I understand these fel-lows have come in and said that we should have the unionstamp on our products, that no doubt we might get more busi-ness.First, I want to say to you that the places that are stronglyunionized in the United States are the larger cities, such as Chi-cago, New York, St. Louis, Rock Island. Our standard porcelaindoes not go to the larger cities. It is used in smaller towns likeMacomb and even on the farms. So far this year we have sold2,500,000 knobs for electric fence to go on farms.That is enoughto put up 15,000 miles of fence.Do you think the farmer wantsto see a union label on the fence? Farmers hate and despise theunion label.We have sold some four million bull dog knobs to'be used in small houses in the small towns and in the country.Do you think a union label would help us? I know it wouldhurt us.We can come on down to ordinary line insulators.' They aresold to Utilities for running lines through the country. I doknow they- are not interested in any proposition of that kind:They are having a struggle for their life.They are not buying 114DECISIONS OF NATIONAL LABOR RELATIONS- BOARDmuch of anything, but what little they buy, the question of unionhas never been raised that I know of.There is another product we make, bushings.You know whattransformer bushings are.They are sold in the large cities,but so far we have never had a question raised as to union label,or any other kind. These are manufactured and sold to Utilities,but the bushing business is not a large part of our business. Takeit as a whole, I think we would lose business by having a UnionLabel.'Now,_ in our meeting of a week ago when we met with therepresentatives of our employees, there were 2 men from theFederation Union, there were 2 from the Porcelain WorkersAssociation, Mr. O'Harra appeared as the attorney for the Porce-lainWorkers, Mr. Olds appeared as attorney for the AmericanFederation of Labor and there were 3 directors and my sonHenry (Vice-President) and Mr. Roark and Frank Rigg.Wetalked the literature over there and one of the things I toldOlds, speaking of this bunch of literature, I said "There isnot one thing you promise our people that they have not hadever since this company was organized."Nobody denied it andyou people know you have had it.What do you expect to ac-complish if you went into the union? I don't think you wouldbe accomplishing anything except to raise hell. I can talk toyou now.A month ago I could not. If I had, I would havebeen taken before the labor board.If any of you want to ask any questions, I- will try to answerthem.Iwish you would.Anything?My life's work is inthis plant men and I am here to defend it. I am here to fightfor it if necessary.I hope somebody has a question they wantto -ask.I have done the talking and now it is your turn. Idon't see anything else to talk about.It requires but a casual examination of President Kettron's speechto ohserve that it was composed of a series of attacks upon the claimsand purposes of the Union.The temper of this speech was charac-terized by the statement that the Union could offer the employees noadvantages which they did not already enjoy and that nothing couldbe accomplished by'joining the Union "except to raise hell."State-ments contained in the Union's circular were separately discussedand attacked; the statement that wages had been reduced was charac-terized- as a "lie"; the suggestion that a union label on the respondent'sproducts might help business was countered with that statement thatfarmers, to whom the respondent sold its products "hate and despisethe union label," and that such a, label "would hurt us."The rightof the employees to engage in collective bargaining was acknowledged ILLINOIS ELECTRIC PORCELAIN COMPANY115Lut interpreted as a right merely to present grievancesor demandsthrough employee committees. It is to be noted that this speechwas delivered but 5 days after the Despondent had granted recognitionto the Association.And although the Union was attacked through-out the speech, nowhere is there to be found the slightestexpressionor implication of hostility to the Association.We find that thespeech of Kettron, Sr., delivered to the employees on November 14,1938,which attacked the Union, disparaged its claims, and questionedits purposes, was reasonably calculated to have, and did have, theeffect of discouraging union membership.13Christ Aemmer testified that in the middle of November 1938 Fore-man Johnson approached him in the plant and stated : "Let me signyou up with the company. Get a release from the A. F.' of L:"Johnson's version of the incident is that he stated to Aemmer, "Why,don't you get a release from the A. F. of L.?"On cross-examinationby counsel for the Board, Johnson first explained that he was "justkidding," but finally admitted that his reason for requesting Aemmerto securea release from the Union was:BecauseI am loyal to the Company, that is why. From thethings I have heard and read in the past, I don't think it wouldbenefit our shop one bit. I think too much of Mr. Kettron, andI am a loyal worker.On November 21, 1938, Gaillard Pendell, an employee, received acallfrom the Chief of Police of Macomb, Illinois, who told him hehad heardthat Pendell had theartened, to "get" Kettron, Sr., andadvised himto seeKettron, Sr., and straighten the matter out 14Pendellsaw Kettron, Sr., the following day.Duringthe course ofthe conversation,Kettron, Sr., stated that he had belonged to twounions yearsago, that unions did not amount to anything and thatthe "Union would not be quite the right thing to bring into the plant."-Kettron, Sr., denied that he had spoken about union matters during-this conversation.In view of the derogatory remarks concerning theUnion which Kettron, Sr. made to Albert- Pendall a short time afterthis incident, as related below, we are of the opinion that Kettron'sdenial is not credible.We find, as did the Trial Examiner, thatKettron, Sr., made the statement concerning the Union as Gaillard'Pendell testified."SeeNational Labor-Relations Board v. Elkland Leather Company, Inc,et at,114 F.(2d) 221(C C. A. 3),cert. denied 61 S Ct 170,enf'gMatter of Elbldnd Leather Company,Inc, and'National Leather Workers'Association,Local No37,8 N L. R B 519;NationalLabor Relations Board v Chicago Apparatus Company,116 F (2d) 753(C C A 7),enf'gMatter of Chicago Apparatus CompanyandFederation of Architects,Engineers,Chemistsand Technicians, Local 107,12 N L R B 1002;Matter of New Era Die CompanyandInternationalAssociationof Machvmsts, Lodge 2113(AF of L ),19 N L It. B 22714During the course of Kettron s speech on November 14, Gaillard Pendell was reportedto have said, "We will get the old son-of-a-bitch yet "Both at the hearing and at the timebe went to see Kettron,Pendell denied that he had ever made such a statement.441843-42-vol 31--91 116'DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 6, 1938, Albert Pendell, a foreman and brother ofGaillard Pendell, was discharged.He called upon Kettron, Sr., thefollowing day and requested reinstatement.During the conversa-tion,Kettron, Sr., said that he had done a lot of worrying, that "thisunion business was nothing but a bunch of rats out of East St. Louis"who were always starting trouble, and that he did not want to haveanything to do with them.Kettron, Sr.'s, version was that he "men-tioned to Mr. Pendell that to these union members that ordinarilythe non-union members were known as `rats' and `scabs"' and "thatFred Olds [the Union organizer] was from East St. Louis which, ihmy estimation, was the toughest spot in the United States." - We find,as did the Trial Examiner, that the ' statements were made in themanner related by Albert Pendell.15On December 3, 1938, Albert Pendell, who was then still a foreman,told 'Superintendent Rigg that one Allison, an employee in Pendell'sdepartment, had stated that he did not want to do a particular job,and that he had been assigned to other work since he was benefittingneither himself nor the company.According to Pendell, Rigg in-structed him to put Allison back on the original job "and if hedon't do it, we will show that A. F. of L. bastard if we can't canhim."Rlgg testified that Allison did not want to do the work inquestion because it was a piece job on which he could not earn as muchmoney as at day work; that Rigg told Pendell that, "everybody elsehas made money on it, he should be as good as anybody else. If herefuses to do it, just let him go." The plausibility of Pendell's testi-mony in this regard is strengthened by the fact that this incidentoccurred a short time after a number of the employees who belongedto the Union had been laid off 1c, and after the Union had filed chargeswith the Board.We accept as true the testimony of Albert Pendellin this respect, as did the Trial Examiner who had an opportunityto both hear the witnesses and observe their demeanor.On January 17, 1939, the Union held a meeting at a hall in down-town Macomb.A number-of the employees who attended the meetingtestified that, at various times between 9 and 11: 30 p. in., they sawSuperintendent Frank Rigg sitting in his automobile which wasparked a short distance from the hall.Garnett Rigg, son of thesuperintendent and chairman of the grievance committee of theAssociation, together with the president and two of the committeemenof the Association, also sat in an automobile parked directly oppositethe entrance to the hall. In explanation of his presence, Frank Riggtestified that at about 8: 30 on the night in question he drove down-10Even if we were to accept Kettron, Sr.'s testimony as the correct interpretation of hisstatements, it is obvious that his remarks were made for the purpose of discrediting theleadership of the Union and, as such,in themselves constituted an unfan labor practice10 See Section IIIC, infra ILLINOIS ELECTRIC PORCELAIN COMPANY117town with his wife to attend a theatre; that the theatre and the hallare located in the same block; 17 that he parked his car a short distanceabove the entrance to the hall; that at 10: 30 p. in. he and his wifeleft the theatre and entered his automobile, but that due to the coldweather he remained parked for approximately 15 minutes to warmup the motor, that he saw several of the employees leaving the hall;and that he had not known that the Union was holding a meetingthat night.The fact that the six union members who testified as to this inci-dent variously stated that they observed Frank Rigg as early as 3hours before and as late as 45 minutes after the time Rigg himselfstated he was present convinces us that so great a discrepancy be-tween their testimony and that of Frank Rigg cannot reasonably beregarded as minor variants or differences of opinion which arenormally to be expected in an examination of several witnesses con-cerning the same incident.The cumulative effect of the testimonyof the union employees in this instance, coupled with the' fact thatboth before and after this period Frank Rigg was hostile to andinquisitive concerning the membership of the Union, convinces usthat we cannot accept his explanation of his presence in the vicinityof the union meeting place at the time in question.We find', as didthe Trial Examiner, that on the evening of January 17, 1939, FrankRigg engaged in surveillance of the union meeting.We find that the respondent in March and December 1937, inOctober, November, and December, 1938, and in January 1939, bymaking the anti-union statements set forth above, by questioning itsemployees as to membership in the,Union, by urging and warning itsemployees not to join or remain members of the Union, by attackingthe Union, disparaging its claims and questioning its purposes throughthe speech of the respondent's president, by discrediting the leader-ship of the Union, by the attempts of its supervisory official to securethe withdrawal of employees from the Union, by its surveillance ofthe Union meeting, and by each of the foregoing and by other acts,interfered with, restrained, and coerced its 'employees in the exerciseof the rights guaranteed them in Section 7 of the Act.B. Interference with, domination of, and contribution of support to,the AssociationIn the early part of October 1938, several of the respondent's em-ployees became interested in forming a labor organization affiliatedwith the American Federation of Labor, herein called the A. F. of L." Dalton Purdy testified that the hallis 50 or 60 feet off the street corner,and that thetheatreis inthe next block.- 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 7, 1933, these employees met at the home of KermanKepler.Don Kroider, secretary-treasurer, of the Central Trades andLabor Union of Macomb, was invited to attend this meeting for thepurpose of instructing the employees about-organizing a union.OnOctober 10, 1938, a group of employees composed of John Gates,Benny Bartlett, Harold Taylor, Charles Croxton, and Wayne Morrismet at the latter's home.Kroider- was also present at this meeting,as well as Fred Olds, a general representative of the A. F. of L.Dalton Purdy, Benny Bartlett, John Gates, and Harold Taylor were,elected temporary officers.An application committee was formedcomposed of Wayne Morris and Charles Croxton.On the followingday, another meeting was held at the home of Meredith Huston, anemployee, and a number of the employees present signed application-cards.Between October 10 and 20, the Union conducted an organisa-tionalcampaign among the respondent's employees.On October 13,1938, Dalton Purdy, Harold Taylor, John Gates, Mitchell Burkhardt,Gaillard Pendell,Wayne Morris, and Benny Bartlett made applica-,tion for a charter.The Union was granted a charter by the A. F.of L. on October 20.Between October 17 and 25, the respondent laid off 10 union membersincluding 3 union officers."'On October 25 Olds, accompanied by theunionofficers, went to the respondent's plant where they spoke toCharles Kettron, Jr., son of the president, and requested him to rein-state the laid-off employees.Kettron, Jr., replied that he had noauthority in the matter and that his father was out of the city.On October 28, Fred Olds and Don Kroider went to the plant andspoke to Henry Kettron, vice president of the respondent.They de-manded the reinstatement of the employees who had been laid 'off andasked that the Union he recognized as exclusive bargaining agent ofthe employees.Henry Kettron stated that a meeting of the Board ofDirectors of the respondent would be necessary to discuss the recogni-tion demand and such a meeting was tentatively scheduled forNovember 8.On the same day, October 28, Tom Ebey, Adolphus Hare andtwo other employees approached E. D. Grigsby, attorney for the re-spondent, and requested him to prepare a set of bylaws and a constitu-tion for an unaffiliated union.20Grigsby declined to represent them,explaining that he was counsel for the respondent.These employeestestified that they were unaware of this fact when they approached'These lay-offs are discussed more fully in Section III C, below10At the hearing there was a conflict of testimony as to whether or not Hare was a fore-man.He had admittedly been with the Company some 25 years and had been a friend ofCharles W. Kettron,Sr., the respondent's president,for a longer period,20Although Ebey testified that he had thought of forming an organization at an earlierdate and had discussed it with several employees,this,was the first affirmative constructiveact towards the formation of the Association, ILLINOIS ELECTRIC PORCELAIN COMPANY119Grigsby.However, he recommended several other attorneys, one ofwhom, Roswell O'Harra, was retained as attorney for the Associationthat day. -The Association immediately conducted an intensive campaign toenlist members.From October 28 to November 9, the day the respond-ent granted exclusive recognition to the Association, and thereafter,supervisors and employees actively solicited members for the Associa-tion during working hours in the plant.Hare testified that he alonesigned up 50 or more employees, and although he stated that he hadnot asked for or received permission to do so, he admitted that he hadnever been reprimanded by the management or warned to cease suchactivities.The extent of the Association's activities is shown by thefact that 59 employees were enrolled as members on October 28 and29 alone.Nearly all of this solicitation occurred in the plant duringworking hours.While Adolphus Hare, Tom Ebey, and Clifford Edwards were amongthe most active employees working on behalf of the Association, mem-bers of the respondent's supervisory staff also engaged in solicitation.Meredith Huston, an employee, testified that Johnson asked him if hehad joined the Association and said, "Well, either you join or else."Johnson testified that he did not recall this incident. In view ofJohnson's other activities, set forth in Section III A, above, we creditHuston's testimony, as did the Trial Examiner.We have alludedabove to Christ Aemmer's testimony that Johnson requested him towithdraw from the Union and "sign up with the company." IvanHughban'ks, an employee, testified that Walter Lemmer, who occasion-ally acted as assistant foreman in the kiln department, asked Hugh-banks to withdraw from the A. F. of L. Garnett Rigg, son of thesuperintendent, admitted that he had asked other employees to resignfrom the Union.Charles Croxton, an employee, testified that Fore-man Hollenback said that if the Union succeeded in organizing theplant it would probably shut down and that the Association was beingformed for the sole purpose of keeping out the Union.Hollenbackadmitted that he had talked to Croxton about the Union.We findthat Hollenback made the statements attributed to him by Croxton.Harold Taylor, an employee, testified that Dyson Lovell left his workfor periods of a half-hour or an hour and solicited throughout theplant.These activities on the part of Lovell occurred but 3 or 4 daysafter he had 'been relieved of his position as foreman in the glazedepartment.The respondent argues that both the Union and the Associationsolicited members on company time and property.The record shows,however, that the instances of solicitation by the Union were insig-nificant in number when compared with similar activities of the Asso- 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDciation.The record further shows that the employees, whom the re-spondent observed soliciting for the Union were warned to cease suchactivities while employees who solicited for the Association receivedno such warnings until after-the Association was ,granted recogni-tion by the respondent. In this connection, it is significant to notethat the respondent did not post notices prohibiting solicitation in theplant until November 9, the day exclusive recognition was granted tothe Association.The notices, bearing the signatures of the respondent's president,vice president, and superintendent, read as follows :TO ALL EMPLOYEESPLEASE TAKE NOTICE THAT THE ELECTRIC PORCELAINWORKERS OF MACOMB, ILLINOIS HAS BEEN RECOG-NIZEDAS THEEXCLUSIVEBARGAINING AGENT FORALLOF THE EMPLOYEES OF THIS COMPANY.ALL GRIEVANCES MUST BE SUBMITTED TO THE GRIEV-ANCE COMMITTEE OF THIS ASSOCIATION.UNION ACTIVITIES OF ANY ORGANIZATION MUST NOTBE CARRIED ON IN THE PLANT DURING WORKINGHOURS.INTIMIDATION AND COERCION OF EMPLOYEES WILL NOTIBE TOLERATED.WE ASK FOR THE COOPERATION OFALLEMPLOYEES INORDER'THAT THE BUSINESS OF THE COMPANY MAY BEHANDLED IN THE BEST POSSIBLE WAY AND IN THATWAY INCREASE EMPLOYMENT.The-restriction in these notices requiring submission of all griev-ances to the Association in itself contravened the express terms ofSection 9 (a) of the Act, and also constituted support to the Associa-tion contrary to the prohibitions of Section 8 (2), as well as inter-ference with and restraint upon the rights of the employees in viola-tion of Section 8 (1).21The Association held its first meeting on the night of November1.A notice of this meeting appeared on the bulletin board in therespondent's plant that day.Tom Ebey, Roy Snyder, and AdolphusHare were elected to serve temporary terms as president, vice presi-dent, and secretary-treasurer, respectively, of the Association.22AGeneral Committee was also elected, composed of Garnett- Rigg, sonof the'superintendent, as chairman, and Hartly Arnett, Dyson Lovell,21 Cf.Elkland Leather Company v. National Labor Relations'Board,114 F. (2d) 221(C. C. A. 3),cert. denied 61 S. Ct. 170,enf'gMatter of Elkland Leather Company,Inc.andNational Leather Workers Association,Local No37,8 N. L. R. B. 519.21At a later meeting, the same officers were again elected for regular terms. ILLINOIS ELECTRIC PORCELAIN COMPANY121Walter Lemmer, Clifford' Edwards, George Arnold, Francis Snyder,and James Eddington, as members.Lemmer occasionally acted asan assistant foreman, and Lovell had been a foreman until October25, 1938; Clifford Edwards had also been a foreman from 1935 toMarch 1937.O'Harra addressed the group, and 'bylaws and a con-stitutionwere adopted.Among other things, the bylaws providedthat only employees could be officers of the Association, that collec-tive bargaining was to be conducted only for and on behalf of itsmembers'23 that the Association should not be affiliated with any othergroup or organization, and that the General Committee was empow-ered, in its discretion, to enter into a contract with the employerwithout securing approval of its terms from the membership atlarge.The bylaws contained no provision barring foremen, or othersuperivsory employees from joining the Association, although Haretestified that foremen would not be eligible for membership.Several witnesses, including the officers of the Association, testi-fied that the Association was formed because "the employees weresatisfied with their jobs"; "if A. F. of L. got in, plant, would shutdown"; "if it got recognition Union could not"; and because "theywere trying to keep the A. F. of L. out." This testimony wasuncontradicted and we accept it as true.On November 1 the respondent wrote to Olds stating that Novem-ber 8 was Election Day in Macomb and that the tentatively sched-uled meeting of the Board of Directors would be held on November3 in the offices of the respondent.On November 2, O'Harra called Mr. E. D. Grigsby, attorney forthe respondent, and notified him that the Association had beenformed the previous evening and that he was sending a letter to thateffect, as well as a demand for exclusive recognition signed by TomEbey, to the respondent.The respondent received these communica-tions on November 3.On November 2, before the respondent had received any officialnotice of the existence of the Association or of its demands, therespondent's president wrote to O'Harra as follows :We understand that you are the attorney for a group of ouremployees for forming an organization which will be presentedto our Company for approval as bargaining agent for ouremployees.This is to advise that a meeting of our Directors will be heldat the office of this Company on Wednesday, November 9, 1938,at 4 o'clock p. in. for the purpose of deciding on recognitionof an organization as the bargaining agent for our employees.Hare testified that the Association would be expected to bargain for its own membersand not for anyone else. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDYou will be permitted to represent your organization and havetwo of our employee members in attendance..You will be requested at this Director's meeting to submitcards bearing signatures of our employees who have joined thisorganization also bearing the date of their signature; or a, sub-scription list bearing signatures and, dates of signing of ouremployees; also, a statement by two officials of your,organiza-tion certified before a notary public stating that this list is atrue list of our employees who have joined your organizationand that the dates of their signing as given are correct.On November 3 the respondent sent Olds a letter identical withthat, set out above with the exception of the first paragraph.24On November 9 a meeting of the Board of Directors was heldas scheduled.Fred Olds, Don Kroider, and Dalton Purdy appearedas representatives of the Union.Kettron, Sr., in accordance withthe condition imposed in his letter of November 2, objected tothe presence of Kroider because he was not an employee of therespondent.Kroider accordingly retired and John Gates, an em-ployee, took his place.Kettron, Sr., called the meeting to orderand' announced that it had,-been called for the purpose of decidingon recognition of an organization to be known as "The BargainingAgent" for the respondent's employees.The Association tendereditsmembership cards according to the request of the respondent,dated November 2.Although Olds claimed that the Union repre-sented a majority he refused to submit the union membership appli-cation cards on the ground that the respondent had already laid offor discharged all but one of the union officers and that the Unionfeared further reprisals.Olds requested that a consent electionunder the auspices of the Board be held to determine the exclusivebargaining representative.The Association and the respondent ob-jected to this procedure, whereupon Olds offered to submit theunion membership application cards to a representative of the Boardfor the purpose of checking them against the respondent's pay roll.After several requests by the respondent for the union membershipapplication cards and Olds' insistence upon an election or a checkby a representative of the Board, the respondent stated that it wouldaccept the cards proffered by the Association and check them againstthe pay roll.The union representatives thereupon -withdrew fromthe meeting and after d check of the Association's cards against therespondent's pay roll, the Board of Directors unanimously votedto recognize the Association as the sole bargaining agent for theemployees of the respondent.84 Olds deniedhaving received this letter.The letter was sent to his address in EastSt. Louis,Illinois.At the time, Olds was in Macomb. ILLINOIS ELECTRIC PORCELAIN COMPANY123On November 12 a committee from the Association, includingGarnett Rigg, son of the superintendent, met with Kettron, Sr., andrequested that members of the Association be given preference inthe distribution of work in the plant.Garnett Rigg testified thatwhen the Association's committee retired ,from this meeting, it wasits understanding that the Association's members were to have suchpreference.Shortly after this meeting Garnett Rigg mentioned thisconcession to his father, Frank Rigg, who told him that the com-mitteemust have misunderstood Kettron, Sr.On November 19the committee again met with the respondent and Henry Kettron,who was present at this meeting, stated that it was impossible togrant the preference "as it was against the law." Shortly afterthemeeting of November 12, Frank Rigg, at the instruction ofKettron, Sr.," distributed departmental seniority lists to the variousforemen in the plant. - John Broshear,, a foreman, testified thatDyson Lovell, an employee, checked all the members of the Associa-tion on the list given to him by Frank Rigg and informed Broshearthat if he did not follow the list he would probably be discharged.Albert Pendell, then a foreman, testified that he asked Paul Wil-liams, Pendell's co-foreman in the department, about the senioritylistand that Williams stated it was his understanding that themen who belonged to the "shop union" were to be given preferenceaccording to their seniority and if any work remained it was tobe. divided among the other employees.Williams did not denyPendell's testimony in this respect.Pendell further testified thatJames Eddington, an employee, asked Pendell why an employeewho was not a member of the Association was working when mem-bers of the Association were not, and stated "that was not the ar-rangement that was made at the office, they were supposed to tryto discourage the men in some way and beat them out if they wantedto beat them out."Eddington denied this testimony.While thetestimony of Pendell and Eddington is in direct conflict, the exist-ence of the above evidence in regard to the meeting of November12 and the undenied testimony of Pendell with respect to thestatement ofWilliams leads us to the conclusion that Eddingtonmade the statements attributed to him 'by Pendell.We find thaton November 12 the respondent agreed to give preference to mem-bers of the Association in the distribution of work and that on,November 19 the respondent revoked the agreement.We have referred above to Kettron, Sr.'s speech to the employeeson November 14 in which the respondent made clear to the em-ployees the kind of organization which it desired.The respondent,itwill be recalled, stated that the employees would accomplishnothing "except to raise hell" by their membership in the Union, 124DECISIONS OF NATIONAL LABOR RELATIONS- BOARDproceeded to discuss individually the claims made in the literaturedistributed to the employees by the Union, and attempted to dis-credit these claims. It is to be noted that this speech did not expressor imply any hostility toward the Association.On December 5 the Association requested the respondent to enterinto a closed-shop contract with it.Apparently no action was evertaken on this demand.On December 28, the Association presenteda contract which provided that the Association was recognizedas the exclusive bargaining agency of the employees; that the sameschedule of wages and hours then existing should be maintained ;that changes in working conditions might be made from time totime with the consent of the president of the Association; that theCompany should have the right to fix rates of pay for new types ofwork for an experimental period, subject to modification after'conference with representatives of the Association ; that the Com-pany agreed to obey all Federal and State minimum wage, andmaximum hour laws; that the Association agreed "not to do any-thing to interfere with the orderly working of the plant and thatitwill in no event interfere with the duties of watchman, [sic]maintenance men or firemen but shall have the privilege of con-tracting as to rates of pay and working conditions for such employ-ees."The contract was to remain in effect until December 31, 1939.No provision was made for its renewal. This contract was immedi-ately signed by C. W. Kettron, Sr., president of the respondent.Although it was the first and only contract presented by the Associ-ation, no negotiations of any kind preceeded its execution.On January 20, 1939, a meeting of the Board of Directors ofthe respondent was held in the plant.The Association and theUnion were represented at this meeting.The Union reiterated itsoffer to prove that it had a "clear cut majority" and stated that itwished to present a contract.The respondent took the position thatthe Association represented a majority on November 9, 1938, and thatits contract with the Association precluded any further discussionof the matter._On . February 17, 1939, a meeting was held in the respondent'splant.This meeting was called by Kettron, Sr., who stated that hewanted to "get the t'rouble' settled." The Union, the respondent,theAssociation, and the Brotherhood 25 were represented at thismeeting.Olds 26 testified that Kettron, Sr., stated at this meeting15 It will be recalled that the Brotherhood, also affiliated with the A F. of L, had unsuc-cessfully attempted to organize the employees of the respondent in March 1937.See Sec-tion III A,supra..20The respondent has excepted to the ruling of the Trial Examiner striking from therecord an offer of proof which counsel for the respondent attempted to make with respectto Olds.It is not necessary for us to pass upon this ruling of the Trial Examiner, how-ever, since we have not relied upon the testimony of Olds in making any of our findings ILLINOIS ELECTRIC PORCELAIN COMPANY125that he was willing to sign an agreement with the Brotherhoodif the union officers would resign and that the respondent wouldhave the Association's officers resign, and that Tom Ebey, presidentof the Association, assented to this proposal. Olds stated that hehad no authority to ask the officers of the union to resign.Oldsfurther testified that Kettron, Sr., stated that when the respondentrecognized the Brotherhood an election of officers would then beheld and added, "Of course, they would have to be acceptable to me."Tom Ebey first testified that Kettron, Sr., had stated that the newofficers would have to be acceptable to him, but later changed histestimony and declared that Kettron, Sr., did not say that 'but didsay that "they would have to recognize the new organization;"Kettron, Sr. admitted that he had made such a proposal but deniedthat he had said that the officers would have to be acceptable to himand testified that he stated that "they would have to be .men I coulddo business with."Accepting Kettron, Sr.'s testimony as the trueversion of his statement, it is clear that his proposal and the state-ment which he testified he made constituted interference with self'organization of the employees in violation of - the Act.From the foregoing facts, and upon the basis of the entire record,it is clear that the respondent interfered with the formation andadministration of the Association and contributed support to it ina manner and to an extent prohibited by the Act.We have noted in Section III A, above, that at the time the Unioninstituted its organizational campaign in October 1938, Superintend-ent Rigg and Foremen Johnson and Hollenback variously questionedand warned employees about their union affiliation and activities.The respondent, through these supervisory employees, thus mani-fested its desire to discourage the formation 6f an outside labor or-ganization.In the words of Frank Rigg, the employees were giventounderstand that efforts to organize freely and independently"wouldn't do you any good."These expressions of the respondent'shostility toward the Union were given added emphasis by the dis-charge of nearly all of the Union's officers and a number, of itsmembers.That the respondent's attitude was not misunderstood bythe employees is shown by the explanations they offered for initiatingtheAssociation.In substance, these explanations found uniformexpression in the statement that "they were trying to, keep the A. F.of L. out;" and the reason these employees had for keeping theUnion "out" was that, if it succeeded in its efforts to organize, the"plant would shut down."Noovert action was, taken by the group active in the formationof the Association until after the respondent had attempted to defeatwith respect to the unfair labor practices alleged in the coniplaint,'andthe respondent couldnot therefore be prejudiced by such ruling in any event. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe efforts of the Union to organize, had laid off a number of unionmembers and officers, and had received the Union's demands.It is worthy of note that the employees did not hesitate to initiatethe Association, and that their fears of a shut-down or other retribu-tory action on the part of the respondent extended only to the suc-cessful appearance of the Union as an outside labor organization. 27This attitude exactly coincided with that of the respondent, as Ket-tron's speech on November 14, revealed.Throughout that speech,Kettron attacked the purposes and claims of the Union. In sub-stance, he drove home his point that the achievement of the Unionwould be to "come in here and raise hell." At no point during the courseof this speech, however, did Kettron, Sr., express or imply disappro-bation of the Association. Indeed, it will be recalled, he signifiedhis approval of having a committee of employees who could "comein the office and talk things over."But the respondent's efforts to defeat' and discourage membershipin the Union and to direct the desire of the employees for some formof organization into channels more to the respondent's liking did notstop with the foregoing activities, which resulted in the initiation ofthe Association.Supervisory employees both aided and permittedactive solicitation on behalf of the Association during working hours,and not until the day the Association was granted recognition wasany notice posted prohibiting such activities.28But even after suchnotices were posted, representatives of the management continued tosolicitmembers for the Association and continued to disparage theUnion and its leaders and discourage union membership.As wehave found in Section III A, above,,in the middle of November 19382''SeeNational Labor Relations Board v. Lank-Belt Company,et al ,311 U.S 584, enf'gHatter of Link-Belt Companyand-Lodge 1604 of Amalgamated Association of Iron, Steeland Tin Workersof North America,through the Steel Workers Organizing Committee, affil-sated with the Committee for Industrial organization,12 N. L R. B. 854,and rev'gLink-Belt Company,et al. v.National Labor Relations Board,110 F. (2d) 506(C. C. A. 7),where the Supreme Court of the United States, in upholding a finding of the Board that anemployer-had dominated a labor organization in violation of the Act, said :The employer'sattitude towards an "outside" union coupled with the discharge ofSalmons and Novak for activities on behalf of the Amalgamated would tend to haveas potent effect as direct statements to the employeesthat theycould not afford to riskselection of the Amalgamated.See alsoMatter of Crawford Manufacturing CompanyandTextileWorkers OrganizingCommittee,8 N. LR. B. 1237;Matter of Texas Mining&Smelting CompanyandInter-national Union of Mine,Mill and Smelter Workers,Local No.412, 13 N. L.R. B. 1163,enf'd as modified in other respects,January 4,1941 (C. C. A. 5) ;Matter of Gutmann &CompanyandNational Leather WorkersAssociation,Local 43,18 N L R B 6428 SeeNational Labor Relations Board v. Belt-Link Company,et al.,311 U. S. 584, enf'gMatter ofLink-Belt CompanyandLodge1604of Amalgamated Association of Iron,Steeland Tin Workers of North America,through the Steel Workers Organizing Committee,affil-iated with the Committee for Industrial Organization,12 N. L.R B 854, and rev'gLink-Belt Company,at at. v. National Labor Relations Board,110 F. (2d) 506(C. C. A. 7) ; 'Matter of McGoldrick Lumber Company, a corporation;Industrial Employees'Union, Inc.,a corporation;and Industrial Employees' Union, Inc., Local No. 76, District 9, etal. andLumber and sawmill Workers Union,LocalNo.,2552,et al.,19,N. L.R. B. 887. ILLINOIS ELECTRICPORCELAIN COMPANY127Foreman Johnson solicited Christ Aemmer to withdraw from theUnion and join the Association; in the latter part of the same month,Kettron, Sr., told Gaillard Pendell that unions did not amount to any-thing and that the "Union would not be quite the right thing to bringinto the plant;" on December 6, during the course of a conversationbetween Kettron, Sr., and Albert Pendell, Kettron, Sr., stated that"this union business was nothing but a bunch of rats out of East St.Louis"; on December 3, Superintendent Rigg instructed Albert Pendellto reassign an employee to work the employee did not want to do andaccompanied this instruction with the statement, "and if he don't do it,we will show that A. F. of L. bastard if we can't can him"; and onJanuary 17, 1939, Superintendent Rigg engaged in surveillance of ameeting of the Union.The respondent's position with respect to the Association is furtherindicated by the circumstances of the meeting of November 9.Kett-ron's letter of November 2 informing the Union and the Associationof this meeting limited the union representatives who would be per-mitted to attend to Olds and two employees.When Olds-and Kroider,neither of whom were employees, appeared, Kroider. was requested toleave.2"Notwithstanding the claim of the Union that it representeda majority, and despite its request that an election be held under theBoard's supervision, the respondent, over the protest of the Union,conducted a check of the membership application cards of the Associa-tion and promptly granted it exclusive recognition.Further, the respondent, though it later reconsidered its decision,granted preference in work to members of the Association, a potentand effective means of support.And although llie respondent apparently refused to accede to the Association's demand for a closed-shop contract, it did not hesitate to sign immediately the first writtencontract, without such a clause, which the association presented.Thesigning of this contract was neither preceded by any negotiationsbetween the respondent and the Association nor accompanied by anydiscussion of its terms.The impotence and subservience of the Association as a representa-tive,of the employees is strikingly illustrated by the role it played20Placing a limitation upon representatives of the employees with whom the employergull confer by requiring that such representatives must themselves be employees in itselfconstitutes interference with the rights of employees guaranteed in the Act.See,Matter ofIansteel Metallurgical CorporationandAmalgamated Association of Iron, Steel and TinTl'oikers of North America, Local66, 5 N. L R B 930,enf'd as modified in other respects,National Laboi Relations Board v. Fansteel Metallurgical Corporation,306 U S 240, rei'gin part and aff'g as modifiedFansteel Metallurgical Corporation v National Labor RelationsL'oaid,98 F (2d) 375 (C. C. A7) ;Matter of National NewYorkPacl,ing'ifShippingCompany, IncandLadies Apparel Shipping Clerks Union, LocalNo. 19953, 1 N L R. B.1009, enf'dNational Labor Relations Board v National New Yovh Packing and ShippingCompany,Inc ,86 F (2d) 98 (C C. A 2);Matter of Crossett Lumber CompanyandUnitedBrotherhood of Caipenters and Joiners of America,Lumber and SawmillTPoikersUnion,Local2590, 8 N. L. R B. 440. 128DECISIONS OF NATIONALLABOR RELATIONS BOARDin the meeting of February 17. , When Kettron, Sr., at that meet-ing, proposed that the officers of the Union and the Association resignfor the purpose of being superseded by the Brotherhood upon anelection of officers who would be "acceptable" to Kettron, Sr., TomEbey, president of the Association, assented to the proposal withoutprotest, although the apparent effect of such an arrangement wouldbe a dismemberment and dissolution of the Association.We find that the respondent dominated and interfered with theformation and administration of the Association and contributedsupport thereto and that by such acts, by the contract with the Asso-ciation, and by the other statements and activities set forth above, in-terfered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act.C.Discrimination with respect to hire and tenure of employmentThe amended complaint alleged that the respondentdiscrimina-torily laidoff ordischarged 12 employees because of their member-ship in and activity on behalf of the Union and 1 employee for the;.ame reasonand for the additional reason that he gave. testimonyunder the Act.Eleven employees were laid off between October17 and November ', 1938,30 which coincided with the time the Unionhad first commenced its organizational activities and the recogni-tion of the Association by the respondent. It is to be noted, aspointed out below, that practically all of these employees were rein-stated shortly after the respondent had recognized the Association .31.Subsequently, three employees, one of whom had previously beenlaid-off and reinstated,32 were discharged.33The respondent admit-ted that it had laid off or discharged these employees, but contendedthat it had done so forcause.34 .30Dalton Purdy, Wayne Morris, John Gates, Nell Olson, Herschel Jones, Reiman Kepler,Mary Harding,Nida Purdy,Benny Bartlett,Sarah Aemmer,and Max Olson31Of the 11 employees laid off between October 17 and November 7, 1938,10 were rein-stated on various dates from November 18, 1938,to December 13, 1938Herschel Joneswas the only employee in this group who was not reinstated.32 John Gates.33The amended complaint alleged that John Gates,Fred Teel,and Gaillard Pendell werediscriminatorily discharged and refused reinstatement on January 4, 1939, March 8, 1939,and March 20, 1939,respectively.The amended complaint further alleged that GaillardPendell had been discharged for the additional reason that he had testified at the hearing.The record shows that Pendell was subsequently offered reinstatement on March 23, andreinstated on March 24,1939.34The respondent contends that it is merely a coincidence that the employees were laidoff shortly after the Union held its first meetings,that other employees in addition to theeteven as to whom complaint has been made in this case were laid off, and that all of thelay-offs were necessitated by a decline in businessThe respondent points to the fact thatfrom October 1 to November 14, 1938, the employment of 22 persons, including the 11 em-ployees alleged to have been discriminated against,was terminated for various reasons.The employment of 5 of the 11 persons as to whom no complaint has been made, however, wasterminated either because they had died,had resigned,or were ill , 3of the-6 personsremaining were laid off on or,before October 7,the date of the first meeting of the Union; ILLINOIS ELECTRIC PORCELAIN COMPANY129(1)The lay-offs of October and November 1938Dalton Purdy, John Gates, Kerman Kepler,andWayne Morriswere employed by the respondent in September 1925, in June 1935,in May 1935, and in July 1935, respectively.Purdy and Gates werepresident and financial secretary, respectively, of the Union andthe first and second meetings of the Union were held at the homesofKepler and Morris.All four employees were members of theUnion, were active in soliciting members in its behalf, and were laidoff by the respondent on October 17, 1938.Purdy, Gates, and Morriswere among the employees who applied for the Union's charter onOctober 13:Dalton Purdy and his brother-in-law, Wayne Morris, were bothemployed in the bushing and insulator department under ForemanAlbert Pendell.On October 12, 1938, Pendell was succeeded by PaulWilliams as foreman over the men in the department.3iPurdy hadand the last 3 persons in this group were laid off at various times from October 17 to Octo-ber 29.Thus, while only 3 non-union employees were laid off in the period following theeffort of the Union to organize,11 employees who were members of the Union were laid offduring the same periodIn further support of its contention that the lay-offs complained of were occasioned by a'decline in business,the respondent points to the fact that the employees not only were laidoff at different tines but were also, reinstated at valymg dates from November 18 to De-comber 13, 1938From this the respondent argues that if it were laying off these employeesfor union activities,varying dates of lay-off might occur,as the respondent learned fromtime to time of the union affiliation of each employee, but that no such hypothesis can serveto explain the fact that the employees were recalled at different tunes, and that in actualitythey were reinstated as business increasedThis aigument fails to convince us for severalreasonsFiist, the mere fact that the respondent had suffered a decline in business wouldnot in itself tend to disprove the allegation that 11 employees had been discriminatorilylaid off since the question would still remain whether these employees,rather than others,had been selected because of their union affiliation and activitiesSecoiid, no necessarycorrelation exists between the reasons the employees were laid off and the reasons theywere reinstated,the fact that they were reinstated pursuant to a legitimate business policydoes not necessarily show that the same policy was the operative factor which induced theiespondent to lay them off.Third, the respondent admits in its brief that, although busi-ness did not strictly warrant their recall at that time, some of the employees were rein-stated on December 13, in an effort to settle the dispute with the UnionSix of the tenemployees reinstated were recalled on December 13This was after charges had been filedwith the Board and various attempts at settlement had been made InNational LaborRelations Board v: Vincennes Steel Corporation,January 3, 1941 (C C A 7), enf'g as modMatter of Vincennes Steel CorporationandInternational Association of Bridge,Structuraland Ornamental Iron Workers, Local No. 585, affiliated with A F. of L,17 N L. R B 825,the court,on a similar state of facts, saidAll of these men were reinstated to their positions within from two or three weeks,and the respondent argues that the rehiring of them, with knowledge of their unionaffiliation, is inconsistent with the idea that they were laid off for such seasonAtfirst blush there appears to be merit in this contention,but it must be remembered thatin the meantime, charges had been filed with the Board against respondent, and someof the men were not reinstated until after a conference between the respondent and arepresentative of the Board. It is not unieasonable to conclude,therefore,that re-spondent, after charges had been preferred, realized its mistake in laying off the men,and ieuistated then for that reason.Pendell remained foreman over the women, in the department until he was finally dis-charged in December 1938.His discharge is not alleged as an unfair labor practice in thiscase 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen assistant foreman from January 1937 to August 1938, but wasrelieved from that position at his own request.As noted above,36 on October 15 Frank Rigg told Purdy that hehad heard that Purdy and Morris were the instigators of the Unionand warned them that they would merely lose their dues and gain nobenefit from their efforts to organize.3'Five days after he became foreman, Williams laid off both Purdyand Morris on the ground that there was a lack of work .311Not-withstanding this fact, Purdy's testimony that he was working on a500-piece order at the time he was laid off, and that James Edding-ton, an employee who had been working in another department, wastransferred to the bushing and insulator department on the follow-ing day, was not denied.Purely and Morris were the only employeeslaid off in Williams' department at 'this time.Williams declaredthat he, and not Rigg, had made the selection. On October 18Purdy and Morris returned to the plant and spoke to Williams'.Purdy testified that when he asked Williams why he was being laidoff when men with less seniority were being retained, Williamsreplied, "It is above my head; you know I wouldn't do you thatway.''Morris testified that when he asked Williams if there waagoing to be any work, Williams answered -that he didn't know, thatitwas all "over his head."Williams denied that he had made thesestatements.In view of Rigg's statements to Purdy on October 15,and the' substantial similarity of the testimony of Purdy and Morris,we are of the opinion that Williams' denial is not entitled tocredence.John Gates worked in the tube and casting department underForeman Hollenback at the time Gates was laid off on October 17,1938.It will be recalled that on October 13 or 14 Hollenback ques-tioned Charles Croxton about the Union and the reasons for itsinception.3aPrior to this occasion, Gates had attended the meeting30 See Section IIIA, supra.It isworthnoting in this respect that Kettron,Sr , expressed the beliefthat the"trouble" all began in Pendell's department,and that Pendell was subsequently rehe^ed ofhis duties as foremanThe respondent sought to show that the "trouble"referred to com-plaints of the employees that Pendellwas givingpreference in employment to men from atown nearby,rather than taking applicants who lived in MacombHowever,on cioss-examination by counsel for the Board,Kettron,Sr , admittedthat the "trouble"of whichhe had spoken was "the staiting of the dissatisfaction that led up to it [the Union] "At the hearing,Williamstestifiedthatan additional reason for laying off Purdy andMorriswas becausethey werenot as cooperative as the other,employees retainedWilliamsladedto assign any specific examples of uncooperativeness on the part of either Morris orPurdy,other than the fact that lie found it occasionally necessary to argue"to a certainextent"with,Purdy about prices and the furtherfact thatPurdy did not always remain athisworkInviewof this circumstance,and the `further facts that this reason was notassignedas a cause for the lay-offs at the time they occurred,and that Williams had beenm active chargeof the department for so short a time,we are not convinced that a lack ofcooperation acted-as a motivating cause of the lay-offs of either Purdy or Morris.39 See Section III A,supra. ILLINOIS ELECTRIC PORCELAIN COMPANY131of the Brotherhood in March 1937 at which Foreman Johnson wasalso present.Gates about what had occurred at this meeting, and during thecourse of the conversation Rigg declared that organizing a unionwould only result in the payment of a lot of clues, and that any timeGates was not satisfied he should come to Rigg and present his caseto him.--Gates testified that on the day of his lay. off Hollenback, his fore-man, stated "Well, I'm going to have to lay you off for a few days"and that when lie protested this action because 10 or 12 people in thedepartment with less seniority were being retained, Hollenback re-plied that it was the only thing he could do because if he di'd notlay him off "it would be my neck." Gates further testified that onthe following day' when he inquired as to the availability of work,Hollenback stated "at least not until the trouble gets straightenedout:"Hollenback's version of this incident was. that when Gatesprotested his lay-off on the following day Hollenback told him itwould be "Iny neck or yours," meaning that he had already reportedthe lay-off to the office.Hollenback failed to explain why a re-versal of his order would be regarded so seriously; nor did.he denythe statement attributed to him by Gates, to the effect that no furtherwork would be available "until the trouble gets straightened out."We find, as did the Trial Examiner, that Hollenback made thesestatements as John Gates testified.Kerman Kepler worked in the dry-press department under Dean'McKee as foreman.As previously noted,40 Kepler's interest in unionaffairs was known to Foreman Johnson at least as early as August1938 when Johnson saw Kepler reading a newspaper published bythe Brotherhood and warned Kepler that it would be "too bad" forhim if Kettron, Sr., were to learn of it.Kepler was the only em-ployee in his department to be laid off on October 17, 1938.Thereason assigned by the respondent for the lay-off of Kepler was lackof work.Glen. Lowderman, an employee with less seniority thanKepler who had previously been laid off, was recalled to work inMcKee's department between the time Kepler was laid off and'thetime he was ultimately reinstated.The respondent contendedthroughout the hearing that it did not follow an established sen-iority policy in the lay-off of employees, and that practice from de-partment to department varied according to the inclinations. of the,individual foremen.McKee testified that he followed seniority onlyto the extent that he had to select between two people of equal ability,and that he also considered the economic and marital status of theemployees.While employees with less seniority than Kepler were40 See Section IIIA, supra 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDretained in McKee's, department, no showing was made that any ofthe general considerations testified to by McKee moved him to selectKepler rather than some other employee, nor was any showingmade why, according to McKee's standards, Lowderman should havebeen recalled prion to Kepler. Indeed, when explaining the subse-quent lay-off of Sarah Aemmer, as noted below, McKee stated thathe chose her because she had the least seniority in his department.ChristAemmer testified that on October 18, the day after theabove lay-offs, Johnson stated to him, "There will be some more ofthem get laid off mysteriously." Johnson denied this testimony.In light of Johnson's testimony set out in Section III A, above,we find that he made the statement attributed to him by ChristAemmer.Gates 41 and Kepler were recalled on December 13; Purdy onDecember 15; and Morris on November 28.All of-them were work-ing at the time of the hearing.The respondent contended that the four above-named employeeswere laid off because of lack of work in their respective departments.They all testified that at the time of their lay-offs they were work-ing on orders that were only partially completed.All had highseniority ratings in,their respective departments.In the light of the foregoing, we believe that the respondent'strue motive in laying off Dalton Purdy, John Gates, Kerman Kepler,andWayne Morris was their union affiliation rather than thealleged lack of work.We find, as did the Trial Examiner, that the respondent hasdiscriminated in regard to the hire and tenure of employment ofDalton Purdy, John Gates, Kerman Kepler, and Wayne Morris,thereby discouraging membership in the Union and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Nida Purdy,wife of Dalton Purdy and sister of Wayne Morris,v^ as employed by the respondent in February 1935. She joined theLnion on October 12, 1938.On October 24, 1938, she was laid offby Albert Pendell, her foreman, who told her at the time that "workwas scarce."She was recalled by Pendell, in compliance with in-structions from Frank Rigg, on December 2, 1938, and resumed herformer work.Pendell testified that he laid off Nida Purdy on specific ordersof Frank Rigg who told Pendell that the respondent was" "short ofbusiness" but that it was not necessary to tell Purdy why she wasbeing laid off. , Rigg admitted that he so instructed Pendell, althoughiitGates was subsequently discharged on January 4, 1939The facts relating to that inci-Oent ai e discussed below'°"" ILLINOIS ELECTRIC PORCELAIN COMPANY133he had stated several times during his testimony. that the forementhemselves selected the employees to be laid off in their departments.Pendell declared that he had no complaint about Nida Purdy's work '42that she was the only woman in the department to be laid off atthat time, and that women with less seniority were retained.Hefurther testified that he had laid off Nida Purdy on a prior occasionwhen work was slack; that in December 1938 Rigg asked him thereason for that prior lay-off; that Pendell told Rigg that the reasonwas because she was married and had a husband in the plant; thatRigg asked, "Are you ,right sure that it was on account of that anditwasn't on account of she was unsatisfactory"; that Pendell an-swered it was not because she was unsatisfactory; and that Riggthereupon stated that he was going to report it as "unsatisfactorylabor.",Pendell stated that shortly after Dalton Purdy had beenlaid off Rigg told Pendell, "We'll just let these guys stay off andstarve them out."Rigg denied having made this statement. Inview of the many instances shown in the record in which Riggexpressed and displayed his animosity toward the efforts of the,employees at self-organization, we find, as did the Trial Examiner,that Rigg made the statement attributed to him by Pendell.The respondent contends, and we find, that the job Nida Purdywas working on was finished at the time she was laid off. In viewof the foregoing facts, however, we are of the opinion that the re-spondent's true motive in laying her off washer union affiliation andher close relationship to two active and known members of the union.The respondent failed to explain why Rigg departed from the usualprocedure of permitting the foreman of the department to selectthe employee to be laid off, and in this instance specifically namedthe individual employee to be affected.Throughout the hearing, andin its briefs, the respondent contended that in the lay-off of employeessenioritywas qualified by other considerations, among them beingthe ability of the employee and marital status.Yet no showing wasmade that the women who were retained and had less seniority thanNida Purdy at the time she was laid off were so retained becausethey were more capable workers; on the contrary, Pendell testifiedthat he had no complaint about her work, and Rigg himself made nomention of her ability as the reason for his selection.Further, withrespect to marital status, it has been noted above that Dalton Purdy,Nida Purdy's husband, was laid off on October 17. Thus, according43The respondent introduced evidence that at the time Pendell was instructed to recallNida Purdy he stated that he "hated to work her' and that "she was the biggest crabamong all the women he had " The respondent failed to show, however, that Pendell hadcommunicated his feelings in this respect to Frank Rigg either before or at the time of thelay-off.It is clear that Rigg, and not Pendell, ordered the lay-off and that the order wasneither occasioned nor influenced by Pendell's subsequently expressed opinions 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the respondent's own standards,Nida Purdy would not normallyhave been the employee whom it would choose to lay off.We believe it is not without significance that Nida Purdy wasemployed in the department where, according to Kettron,Sr., the"trouble started."We find, as did the Trial Examiner, that the respondent has dis-criminated in regard to the hire and tenure of employment of NidaPurdy, thereby discouraging membership in the Union and inter-fering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,SarahAmmerwas firstemployed by the respondent in 1918. Shehad workedin several departments in the plant,as well as in the office,and had assisted in the instruction of other employees. In July1938 she was transferred from the glaze department to the dry-pressdepartment to work on a rush order.On October 25, 1938, she was laidoff by Dean McKee,foreman of the dry-press department,and was re-called to work in the glaze department on December 13. She testifiedthat the ordershe was working on was completed on October 25. Shefurther testified that on the day she was laid off John Broshear,,foreman of the glaze department,approachedher and said, "Sally;I want you to work for me"; that she asked,"In the morning?";and that Broshear replied,"Yes."Broshear in his testimony ex-plained that on October 25 he had been promoted to the position offoreman, as successor to Dyson Lovell; that at noon onthat dayhe jokingly said to Sarah Aemmer, "Well,Sarah, you will have to,come to work for me now,"meaning thereby that he had been madeforeman in'the department in which she regularlyworked.The nextmorning, Sarah Aemmer reported to Broshear who told her that hecould not use her.'While we are not altogether free of doubt,we are of the opinionthat the record,as the Trial Examiner found, does not sustain theallegation that Sarah Aemmer was discriminatorily laid off or dis-charged onOctober 25.Although Sarah Aemmer joined the Union onOctober 15,according to her own statement she never solicited otheremployees to join the Union, or talked to other persons about it.Herhusband, Christ Aemmer, was also a member of the Union but wasnot laid off during this period despite the fact, as above related,that Foreman Johnson knew of his interest in union matters whenhe spoke to him about the Brotherhood meeting in March 1937,and knew of his membership in the Union when he solicited Aemmerto rescind his membership in November 1938.We find that Sarah Aemmerwas notlaid off on October 15, 1938,because of her membership in or activities on behalf of the Union. ILLINOIS ELECTRIC PORCELAIN COMPANY135Benny Bartlettwas employed by the respondent in January 1937and at the time of his lay-off on October 25, 1938, was employedin the glaze department.Bartlett was vice president of the Unionand active in soliciting members for it.Bartlett testified that onOctober 15 Frank Rigg stated to him, "What is it I hear about thisUnion? I understand you boys are into it up to your necks . . .Well, as far as I am concerned, I don't care, but I don't think it willever do you a lot of good."Harold Taylor, treasurer of the Union,was present on this occasion, and substantiated Bartlett's testimony.Although Frank Rigg testified that he had had a conversation withBartlett and Taylor in October 1938, he did not deny the abovetestimony, which we accept as true.Bartlett further testified that atapproximately 11: 30 a. in. on October 25, Broshear, his foreman,approached him and stated, "I am put on the spot.Rigg told meto lay off Bartlett for a few days." Rigg and Broshear did notallude to this testimony, although they were called as witnessesby the respondent.We find that Broshear made the statementsattributed to him by Bartlett.Bartlett was_ recalled to his formerposition on December 13, 1938.On the following day, Glen Newell,who was a brother-in-law of the superintendent and who had formerlybeen employed by the respondent, was given employment in ForemanBroshear's department.Newell was assigned to work which paidmore than the work which Bartlett himself was doing and to whichhe felt he was entitled by reason of his longer employment.UponBartlett's protest, he also was permitted to perform the type of workwhich Newell was doing.Only two other employees, Dyson Lovell and 'Harold Taylor,were employed in the department at the time Bartlett was laid off.Of the three, Bartlett was the only unmarried man and while Bartletttestified that there was work to be done at the time he was laid off,he admitted that the employees in the department were workingonly 4 or 5 hours at that time and that he had no knowledge of thebusiness of the company or the number of orders it then had.Wefind, as did the Trial Examiner, that there was a lack of work inBroshear's department at the time Bartlett was laid off.Broshear testified that prior to the time he became foreman, hehad worked with Lovell and Taylor,, and that he considered Lovellto be a satisfactory worker but that Taylor did not always do hisshare of work.Broshear made not comment as to Bartlett.Whilethis would seem to indicate that Broshear would have chosen Taylorrather than Bartlett as the employee to be laid off, the choice, aswe have indicated above, was made by Rigg and not by Broshear.That the selection was made by Rigg on this occasion is understand-able in view of the fact that Broshear did not become a foreman until 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe very day that Bartlett was laid off.Further, Rigg's statementabout the Union which was made on October 15 was directed notonly to Bartlett but to Taylor as well, yet Taylor was not laid- off.From the foregoing facts, and upon the basis of the entire record,we find, as did the Trial Examiner, that Benny Bartlett was notlaid off on October 25, 1938, because of his membership in or activi-ties on behalf of the Union.Nell Olson, Mary Harding, Max Olson-,andHerschel Joneswereemployed by the respondent in July 1936, in May 1936, in July 1935,and in January 1937, respectively.Each of. these employees hadworked intermittently prior to the dates upon which they were laidoff.Although they were members of the Union they were not activeon its behalf.Herschel Jones was laid off on October 17, 1938, NellOlson and Mary Harding on October 18, 1938, and Max Olson onNovember 7, 1938.Each of them was employed in the tube depart-ment during this period.The respondent contends that they werethe last employees hired to help out on a special order late in thesummer of 1938 and that they were laid off when the work was,near completion or completed. - Nell Olson and Mary Harding testi-fied that at the time they were laid off the job they were working onwas completed.Harding was recalled on November 19, 1938, MaxOlson on November 27, 1938, and Nell Olson on December 13, 1938,and they were all working at the time of the hearing.HerschelJones applied for reinstatement on December 15, but was told bythe foreman of his department that instructions had been given touse men from other departments and that there were no openings.Jones was not reinstated up to the time of the hearing.We find, as did the Trial Examiner, that there is insufficient evi-dence to sustain the allegations of the complaint that Nell Olson, MaryHarding, Max Olson, and Herschel Jones were laid off or dischargedin violation of Section 8 (3) of the Act.(2)The discharges of John Gates and Fred TeelJohn Gates-was employed by the respondent in June 1935.As wehave found above, he Was discriminatorily laid off on October 17,1938, and recalled to his former position on December 13, 1938.OnJanuary 4, 1939, he was discharged.Shortly after Gates had been recalled on December 13, Bert Badger,his foreman, told him that lie would have to quit talking to otheremployees.That the "talking" referred to discussion of the Unionis apparent since Badger referred to a notice prohibiting such discus-3sion, which had been posted in the plant.'41See Section IIIB, sups a ILLINOIS ELECTRIC PORCELAIN COMPANY137On January 2, 1939, Gates was transferred to the night shift.Hebecame suddenly ill and left the plant after requesting Ben Rigg, theplant watchman, to notify Gates'_ foreman.No foreman or other su-pervisory employee was in charge of the night shift.AlthoughBadger Was foreman of the department, he regularly left the plantat the end of the 'day shift.The following day, Gates returned tothe plant and requested Fred Teel and Rile Harding, employees inthe plant, to inform Badger that Gates was ill and would return thefollowing evening if he felt better.Gates testified that on January 4,he reported for work and was told by Badger that he could not useGates until work "picked up."Badger testified that he told Gatesat this time that he had put someone in Gates' place "because therewas a rush orde"r."Ben Rigg admitted that Gates had said he was sick when he cameto work'and that he looked ill, but Rigg'denied that Gates had askedhim to- report his illness; Rigg testified that he did not report toBadger, and Badger stated that he received no report.Rile Hardingtestified that about noon on January 4, in the presence of Fred Teel,he delivered Gates' message to Badger.Teel corroborated this testi-mony.Badger -testified that he asked Harding about Gates, thatHarding said he "guessed Gates just had a bellyache," but that Hardingdid not say that Gates was sick and would return to work that nightif he felt better.Badger could not recall whether Teel was present'during this conversation.In view of the testimony of Gates, Harding,and Teel and the fact that Badger admitted he had spoken to Hardingabout Gates, it would not seem reasonable to believe that Harding hadnot communicated Gates' message to Badger.We credit, in thisrespect, as did the Trial Examiner, the testimony of Gates, Harding,and Teel.Frank Rigg testified that he spoke to Badger about Gates, absenceon January 4; that Badger said he did not know why Gates had failedto appear for work; and that Rigg told Badger to put someone in Gates'place.This conversation occurred during the morning, prior to thetime Badger was informed by Harding that Gates had been ill.Although the respondent apparently required some form of notifi-cation from employees who failed to appear for work because of ill-ness, no established method of procedure in such cases was shown.Gates testified that he had not personally notified- Badger because hedid not know where Badger might be reached, and Badger admittedthat he had never -notified the employees where he lived.Badger fur-ther admitted, on cross-examination by counsel for the Board, thatthere:was no rule requiring that -lie be notified in case an employee onthe night shift became ill. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the respondent contends that Gates was discharged forleaving his job without notifying his superior, it is apparent from theforegoing that Gates was not so informed at the time his serviceswere terminated, non was he informed that the severance was to beregarded as a discharge.The testimony of both 'Gates ,and Badgerindicates that his severance at the time was consideredmerely as alay-off.Further, the failure to inform Gates of the reasonassignedby the respondent for the termination of his employment deprivedGates of an opportunity to explain that he had sought to inform therespondent of his illness.Notwithstanding the fact that Badgerhad been instructed by Frank Rigg to replace Gates on the morningof January 4, Badger learned shortly afterwards, even if his owntestimony were accepted as true, that Gates had been ill; yet Badgermade no effort to investigate the truth of this subsequent informationor to learn whether Gates had attempted to communicate with therespondent, but instead proceeded to carry out an order which wasmanifestly unfair in its effect upon Gates if Badger's assumptionswere, as we have found them to be, unjustified.Even assuming thatHarding did not notify the respondent of Gates' illness, there was notestimony that an infraction of that rule was ever followed by soserious a penalty as discharge.At a conference between the Union and the respondent on January20, 1930, and at the' hearing, the respondent contended that Gateswas discharged, not only for his failure to notify the respondent ofhis absence from work, but for an "accumulation of things."The re-spondent stated that he had threatened a fellow employee and hadbeen seen by another employee at some distance from the plant duringan evening in June 1938 at a time when Gates was supposed to beworking.Gates denied that he was employed on the night shift dur-ing June 1938 and the respondent did not produce any evidence tosubstantiate its contention.Gates also denied that he had everthreatened a fellow employee, and the employee allegedly threatenedwas inclined to make little of it.We find that, even if Gates didengage in the conduct alleged, his action in so doingwas not theoperative cause of his discharge but was utilized by the respondentas an afterthought.In light of the discriminatory lay off of Gates on October 17, 1938,the statement of his foreman on January 4, 1939, indicating that hewas being laid off rather than-discharged, the failure of hisforemanat that time to notify him of the reason,later assigned,for his dis-charge,thesubsequentassignmentofotherreasonsby therespondent, the ' failure to givehim anopportunityto explain thealleged infraction of the rule, and the seriousness of the penalty in- ILLINOIS ELECTRIC PORCELAIN COMPANY139flitted, Nye believe that the `respondent's true motive in dischargingJohn Gates on January 4, 1940, was his union affiliation rather thanthe alleged infraction of the rule.,We find, as did the Trial Examiner, that the respondent has dis-criminated in regard to the hire and tenure of employment of JohnGates, thereby discouraging membership in the Union and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.Fred Teelwas first'employed by the respondent in May 1936.Hewas one of the original organizers of the Union which he joined onOctober 13, 1938.On November 1, 1938, both Clifford Edwards andDolph Hare solicited Teel to join the Association.Teel refused.On March 7, 1939, Teel was working in the tube department onthe noon to 8 p. m. shift.He was heading special over-size tubes.Two other men on the same shift, Harding and Brake, were alsoheading tubes, but of a different size.One Miller was working anearlier shift and Olson a later shift on the same special tubes whichTeel was heading.On March 8, 1939, Teel was discharged by Bert Badger, his,fore-man,,who had been in,tructed by Frank Rigg to have Teel's checkready when he reported for work that day.Teel asked why he wasbeing discharged, and Badger replied. "Well, they found too manytubes 'you threw away."Teel denied that he had discarded useabletubes.He further stated, and Badger admitted at the hearing, thatif any such tubes were found it would not be possible to tell w_iosethey were.Badger also admitted that he did not try to learnwhich of 'the three men on the different shifts who were workingon these special tubes were responsible for the waste.Frank Rigg testified that on the morning of March 8, Fred Fur-man, foreman of the clay department, notified Rigg that there hadbeen an undue amount of material discarded on the previous day,and that he and Purman examined the material at that time. Laterin the, morning, Foreman Badger also examined the discarded tubes.Although Teel had been dischaiged at noon, it was not until 3o'clock in the afternoon that Rigg conducted a thorough examina-tion by having the wagon in which the waste tubes had been placedunloaded and the tubes tried on the die. - At that- time, Rigg de-termined that approximately one-third of the tubes could have beensaved.Rigg called in several employees, all of whom were membersof the Association, to assist him in checking the load at that time.As noted above, Badger admitted that it was impossible to deter-mnirtewhether Teel or one of the other of the two employees headingthese L,ubes on different shifts had been responsible for the waste; 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Rigg admitted that Teel was neither asked for an explanationnor given an opportunity to explain prior to the time he was dis-charged.The respondent contended that there was a great deal ofmaterial spoiled in the first part of 1939, that it was attempting todiscover the cause, and that when a large quantity of useable tubeswas discovered in the wagon used by Teel to discard defective tubes,it immediately discharged him as an example to the other employees.The respondent failed to show, however, that any employee had everbeen warned or told of such spoilage.The respondent maintainedthat Teel was deliberately discarding good tubes.No evidence wasintroduced to show any motive for such action on T eel's part.Onthe contrary, it was shown that Teel was a piece-worker and that ifhe discarded good tubes it would result in a smaller salary forhimself.Teel was never apprised of any dissatisfaction with hiswork and on a prior occasion had been given a letter of recom-mendation by the respondent.We find that the respondent discharged Fred Teel on March 8,,1939, because of his union affiliation rather than because he haddeliberately wasted useable material, as alleged by the respondent.We find, as did the Trial Examiner, that the respondent has dis-criminated in regard to the hire and tenure of employment of FredTeel, thereby discouraging membership in the Union and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.(3)The lay-off of Gaillard PendellGaillard Pendellwas employed by the respondent in 1927 and wasworking in the glaze department at the time of the hearing.Hewas one of the original organizers, as well as one of the earliestmembers, of the Union, which he joined on October 10, 1938.There-after, he solicited other employees to join, and on November 9, 1938,was elected to serve as a trustee of the Union.During the hearing, Pendell was laid off after having testified asa witness for the Board.On March 20. 1939, Pendell started towork at 6: 30 a. m. and worked until 7: 30 a. m. when Broshear, hisforeman, laid him off, for an indefinite period of time.On March21, 1939, Pendell requested a letter, of recommendation from MauriceRoark, production manager of the respondent,' who referred him toHenry Kettron, respondent's vice president.Henry Kettron testi-fied that he refused Pendells' request because "of the character ofhis testimony."The respondent contended that Pendell was laidoff because of lack of work.He was recalled to his former position ILLINOIS ELECTRIC PORCELAIN COMPANY141on March 23,1939, but was unable to return on that day and reportedfor'work on March 24.It will be recalled, as set out above in Section III A,that Pendelltestified at the hearing as to certain statements made to hirer whenhe called on Kettron,Sr., at the suggestion of the chief of police to"square" himself.In view of the respondent'shostility to the Union and the reasonsgiven to Pendell by Henry Kettron for refusing the letter of recom-mendation,we are convinced that the respondent laid off Pendellbecause of its desire to punish him for his loyalty to the Union whichhe had demonstrated by his testimony against the respondent.We find, as did the Trial Examiner,that the respondent,by lay-ing off Gaillard Pendell discriminated in regard to his hire andtenure of employment, thereby discouraging membership in theUnion, and that the respondent laid off Gaillard Pendell becausehe gave testimony under the Act.We further find that.by the lay-offof Gaillard Pendell, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above,occurring in connection with the operations of the re-spondent described in Section I above,,have a close,intimate, andsubstantial relation of trade, traffic,and commerce among the sev-eral States and tend to lead to labor disputes burdening and ob-structingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct and to restore as nearly as possible the conditions which existedprior to the commission of the unfair labor practices.The respondent by varying methods has interfered with,restrained,-and coerced its employees in the exercise of the rights guaranteedin Section 7.This course of conduct discloses a purpose to defeatself-organization and its objectives.Because of the respondent'sunlawful conduct and its underlying purpose, we are convinced thatthe unfair labor practices found are persuasively related to the otheiunfair labor practices proscribed and that danger of their commis-sion in the future is to be anticipated from the course of the re-' 142DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent's conduct in the past.44The preventive purpose of the Actwill be thwarted unless our order is coextensive with the threat. Inorder therefore to make effective the interdependent guarantees ofSection 7, to prevent a recurrence, of unfair labor practices, andthereby to minimize industrial strife which burdens and obstructscommerce, and thus effectuate the policies of the Act, we will orderthe respondent to cease and desist from in any manner infringing therights guaranteed in Section 7 of the Act.We have found that the respondent has dominated and interferedwith the formation and administration of the Association, and hascontributed support, to it.In order to effectuate the policies of theAct and free the employees of the respondent from such dominationand interference, and the effects thereof, which constitute a continu-ing obstacle to the exercise by, the employees, of rights guaranteedthem by the Act, we shall order the 'respondent not only to ceaseand desist from such domination and interference, but also to ceasefrom giving effect, to its contract with the Association and to with-draw all recognition from the Association and completely disestab-lish it as the representative of any of the respondent's employees forthe purposes of collective bargaining.We have found that the respondent has engaged in unfair laborpractices Eby laying off or discharging Dalton Purdy, John Gates,Kerman Kepler, Fred Teel, Wayne Morris, Nida Purdy, and GaillardPendell.Subsequently all of these employees, with the exceptionof John Gates and Fred Teel were reinstated.We shall order therespondent to make whole Dalton Purdy, Kerman Kepler, WayneMorris, Nida Purdy, and Gaillard Pendell for any losses of earningsthey may have suffered by reason of the discrimination in regardto their hire or tenure of employment,. by payment to each of themof a sum of money equal to the amount which each would have earnedas wages during the period from the date of such discrimination tothe date of reinstatement, less the net earnings 45 of each, respectivelyduring said period.We have found that the respondent laid off John Gates on October17, 1938, reinstated him on December 13, 1938, and subsequently dis-n SeeNational Labor Relatwdns Board v -Eapiess Publishing Company,312 US 42645 By"net earnings"ismeant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent,whichwould not have been incurred but for his unlawfuldischarge and the consequent necessity of his seekingemploymentelsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica,Lumber and Sawmill Workers Union,Local2590,8 N L. R B 440 Monies receivedfor work performed upon Federal,State,county,municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporation v. National Labor Rela-tions Board,311 U S, 7. ILLINOIS ELECTRIC PORCELAIN COMPANY143charged him on'January 4, 1939; we have also found that both thelay-off of John Gates on October 17, 1938, and his discharge onJanuary 4,1939, were discriminatory.Accordingly,we shall orderthe respondent to offer John Gatesimmediateand full reinstatementto his former positionwithout prejudiceto his seniority and otherrights and privileges and make him whole for any loss of earningshe may have suffered by reason of the respondent'sdiscriminationagainst him,by paymentto him of a sum of money equal to theamount which he normally would have earned as wages during theperiods:(1) fromthe date he was laid off on October 17, 1938, tothe date he was reinstated on December 13, 1938; and(2) from thedate he was discharged on January 4, 1939, to the date of offer ofreinstatement, less his net earnings'sduring each of such periods.We have found that the respondent by discharging Fred Teel hasdiscriminated in regard to his hire and tenure of employment.Weshall therefore order the respondent to offer Fred Teel immediateand full reinstatement to his former position without prejudice to hisseniority and other rights and privileges,and to make him whole forany loss of earnings he may have suffered by reason of his dischargeby payment to him of a sum of money equal to the amount he nor-mally would have earned as wages from the date of his discharge tothe date of the offer of reinstatement less his net earnings"duringsuch period.We have further found that there is insufficient evidence to sustainthe allegations-of the complaint that Sarah Aemmer, Nell Olson,Mary Harding, Max Olson,Herschel Jones, and Benny Bartlett werediscriminatorily laid off or discharged.Accordingly,we shall dis-miss the complaint in so far as it alleges that these employees werelaid off or discharged in violation of the Act.VI.THE QUESTION CONCERNING REPRESENTATIONOn November 9, 1938, the Union, claiming to represent a majorityof the employees, requested the respondent to recognize it as theexclusive representative of the employees.However, on that date,over the protest- of the Union, which- was seeking an election, therespondent recognized the Association. In January 1939 the Unionagain requested the respondent to recognize it.The respondent re-plied that it had entered into a contract with the Association ' andthat it assumed that its employees wished to continue, without change,the contract entered into with the respondent.ae See footnote 45,supra.44 See footnote 45,supra.I 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have found, in Section III B, above, that the Association isa company-dominated organization.We have further found, inSection IT, above, that in order to effectuate the purposes and policiesof the Act it is necessary that the respondent disestablish and with-draw recognition from the Association and cease giving effect to itscontract with it.Consequently, the reasons assigned by the respond-ent for declining to meet with the Union do not preclude the existence,of a question concerning representation.We find that a question has arisen concerning the representation ofemployees of the respondent.VII. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, -intimate, and substantialrelationship to trade, traffic, and commerce among the ' several Statesand tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VIII.THE APPROPRIATE UNITThe Union urged that all employees of the respondent, excludingofficers, office employees, clerical employees, superintendents, foremen,assistant foremen, watchmen, and salesmen, constitute a unit appro-priate for the purposes of collective bargaining.The respondentstated that it had no objection to this unit.We see no reason fordeparting from the unit urged and upon which the parties haveagreed.We find that all the employees of the respondent, excluding officers,office employees, clerical employees, superintendents, foremen, as-sistant foremen, watchmen, and salesmen, constitute a unit appropri-ate for the purposes of collective bargaining and that said unit willinsure to employees of the respondent the full benefit of their rightto self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.IX. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.We shall direct that the employees of the respondent eligible tovote in the election shall be those employees within the appropriate ILLINOIS ELECTRIC PORCELAIN COMPANY145unit on the respondent's pay roll next preceding the date ofan elec-tion which we shall in the future direct, including those who did notwork during such pay-roll period because they were ill or on vaca-tion or because they were temporarily laid off or absent becausecalled for/military service, but excluding those who quit or weredischarged for cause prior to the election.Since, however, the respondent has, by engaging in various unfairlabor practices,interfered with the exercise by its employees of therights guaranteed them in 'the Act, we shall not now set the date forthe election.We shall direct the election, however, upon receipt ofinformation from the Regional Director that the circumstances per-mit a free choice of representatives unaffected by the respondent'sunlawful acts.Upon the basis of the foregoing findings of fact and upon the entire.record in the case, the Board makes the following :CONCLUSIONS OF LAW1.IllinoisElectric PorcelainWorkers of Macomb, Federal LaborUnion No. 21787, and Electric Porcelain Workers' Association ofMacomb, Illionis, are labor organizations, within the meaning of Sec-tion 2 (5) of the Act.2.By dominating and interfering with the administration of Elec-tricPorcelain 'Workers' Association of Macomb, Illinois, and bycontributing support to said Association, the respondent has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Dalton Purdy, John Gates, Kerman Kepler, Wayne Morris,Fred Teel, Nida Purdy, and Gaillard Pendell, thereby discouragingmembership in the Union,the respondent has engaged in and is en-gaging in unfair labor practices,within the meaning of Section 8 (3)of the Act.4.By discriminating against Gaillard Pendell because he gave tes-timony under the Act,the respondent has engaged in and is engagingin unfair labor practices,within the meaning of Section 8(4) of theAct.5.By interfering with, restraining,and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.The respondent has not discriminated in regard to the hire ortenure of employment-of Sarah Aemmer, Max Olson, Nell Olson,Mary Harding, Herschel Jones, and Benny Bartlett within the mean-ing of Section 8'(3) of the Act.8.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.9.All employees of the respondent, excluding officers, office em-ployees, clerical employees, superintendents, foremen, assistant fore-men, watchmen, and salesmen, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,IllinoisElectricPorcelain Company, Macomb, Illinois, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Illinois Electric Porcelain Work-ers of Macomb, Federal Labor Union No. 21787, or any other labororganization of its employees, by laying off, discharging, or refusingto reinstate'any of its employees, or by in any other manner discriminat-ing in regard to their hire-or tenure ' of employment or any term orcondition of their employment;(b)Dominating or interfering with the administration of ElectricPorcelainWorkers' Association of Macomb, Illinois, or with the for-mation or administration of any other labor organization of its em-ployees and from contributing support to Electric Porcelain Workers'Association of Macomb, Illinois, or any other labor organization of itsemployees;(c)Recognizing Electric PorcelainWorkers' Association of Ma-comb, Illinois, as the representative of any of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of work;(d)Giving effect to any agreement which it may have with saidElectric Porcelain Workers' Association of Macomb, Illinois;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ILLINOIS ELECTRIC PORCELAIN COMPANY147activities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Electric Porcelain Workers' As-sociation of Macomb, Illinois, as the representative of its employees forthe purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of work, and completely disestablish said Electric PorcelainWorkers' Association of Macomb, Illinois, as such representative;(b)Offer Fred Teel and John Gates immediate and full reinstate-ment to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges;(c)Make whole Dalton Purdy, Nida Purdy, Wayne Morris,Gaillard Pendell, and Kerman Kepler, for any loss of earnings theymay have suffered by reason of the respondent's discriminationagainst them, by payment to each of them of a sum of money equalto that which each would normally have earned as wages from thedate of the lay-off of each to the date of reinstatement, less the netearnings 48 of each during said period :(d)Make whole John Gates for any loss of earnings he may havesuffered by reason of the respondent's discrimination against him,by payment to him of a sum of money equal to that which he nor-mally would have earned as wages during the periods (1) fromthe date he was laid off on October 17, 1938, to the date he wasreinstated on December 13, 1938, and (2) from the date he was dis-charged on January 4, 1939, to the date of offer of reinstatement,less his net earnings 49 during each of such periods ;(e)Make whole Fred Teel for any loss of earnings he may havesuffered by reason of the respondent's discrimination against himby payment to him of a sum of money equal to that which he nor-mally would have earned as wages from the date he was dischargedon March 8, 1939, to the date of offer of reinstatement less his netearnings 5° during said period;(f) Immediately post notices in conspicuous places throughoutitsplant, and maintain such notices for a period of at least sixty(60) consecutive days, stating:' (1) that the respondent "will notengage in the conduct from which it is ordered to cease and desistin paragraphs 1 (a), (b), (c), (d), and (e) of this Order; (2) thatthe respondent will take the affirmative action set forth in para-graphs 2 (a), (b), (c), (d), and (e) of this Order; and (3) that4E See footnote 45,supra.F9 Idem.soIdem.k441543-42-vo1..31-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent's employees are free to become or to remain membersof Illinois Electric -PorcelainWorkers of- Macomb, Federal LaborUnion No. 21787, affiliated with the American Federation of Laborand that the respondent will not discriminate against any employeebecause of membership or activity in that organization;(g)Notify the Regional Director for the Thirteenth Region inwriting within ten '(10) days from the date of this Order, what'stepsthe respondent has taken to comply herewith.AND' IT IS FURTHER ORDERED that theallegations of the amendedcomplaint, 'charging the respondent with engaging in' unfair laborpractices, within the meaning of Section 8 ' (3) of the in'-unfairby layingoff or discharging Sarah''Aemnier, Nell Olson, Mary Harding, MaxOlson, Herschel 'Jones, and Benny Bartlett be, and` they hereby are,dismissed:CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Decision and Order.